Exhibit 10.3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

THIS LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (“Agreement”) dated as
of March 26, 2016 (“Execution Date”), is entered into between XenoPort, Inc., a
Delaware corporation having its principal place of business at 3410 Central
Expressway, Santa Clara, CA 95051 (“XenoPort”) and Dr. Reddy’s Laboratories,
S.A., a Swiss corporation having its principal place of business at
Elisabethenanlage 11, 4051, Basel, Switzerland (“DRL”).

BACKGROUND

A. XenoPort is developing a prodrug of monomethyl fumarate (as further defined
below, “MMF”), known internally at XenoPort as XP23829, (as further defined
below, the “Compound”), a formulation of which is currently targeted for the
treatment of psoriasis and multiple sclerosis. XenoPort owns or controls certain
patents, know-how and other intellectual property relating to such Compound, and
products containing such Compound (as further defined below, “Products”);

B. DRL desires to develop, manufacture and commercialize Products in the United
States, and XenoPort desires to have Products developed and commercialized in
the United States by DRL, all in accordance with this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

1.1 “Affiliate” of a Party shall mean any person, corporation or other entity
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Party, as the case may be,
for as long as such control exists. As used in this Section 1.1, “control” shall
mean: (a) to possess, directly or indirectly, the power to direct the management
and policies of such person, corporation or other entity, whether through
ownership of voting securities or by contract relating to voting rights or
corporate governance; or (b) direct or indirect beneficial ownership of at least
fifty percent (50%) (or such lesser percentage that is the maximum allowed to be
owned by a foreign corporation in a particular jurisdiction) of the voting share
capital in such person, corporation or other entity. [ * ]



--------------------------------------------------------------------------------

1.2 “ANDA” shall mean an Abbreviated New Drug Application (or its equivalent) as
defined in Section 505(j) of the FDCA.

1.3 “Annual Net Sales” shall mean total Net Sales of either Equivalent Products
or Non-Equivalent Products, as applicable, sold in the Territory in a particular
fiscal year (i.e., April 1 to March 31). For such purposes, units of Product
shall be considered sold when such Product is shipped to a customer or the
revenue from such sale is recognized by the seller for financial reporting
purposes, whichever occurs first.

1.4 “Applicable Laws” means the applicable provisions of any and all national,
supranational, regional, state and local laws, treaties, statutes, rules,
regulations, administrative codes, guidances, ordinances, judgments, decrees,
directives, injunctions, orders, permits (including Marketing Approvals) of or
from any court, arbitrator, Regulatory Authority or governmental agency or
authority having jurisdiction over or related to the subject item.

1.5 “Change of Control” shall mean either: (a) a sale of all or substantially
all of the assets of a Party in one or a series of integrated transactions not
in the ordinary course of business to a Third Party; or (b) the acquisition of
control (as defined in Section 1.1 above) of a Party by a Third Party by means
of any transaction or series of related transactions to which such Party is a
party (including, any stock acquisition, merger or consolidation). For clarity,
a Change of Control would not include any transaction or series of transactions
in which the holders of voting securities of a Party outstanding immediately
prior to such transaction continue to retain (either by such voting securities
remaining outstanding or by such voting securities being converted into voting
securities of the surviving entity), as a result of shares in the Party held by
such holders prior to such transaction, fifty percent (50%) or more of the total
voting power represented by the voting securities of the acquiring entity
outstanding immediately after such transaction or series of transactions.

1.6 “Compound” shall mean that certain compound (N,N-Diethylcarbamoyl)methyl
methyl (2E)but-2-ene-1,4-dioate or 1-[2-(diethylamino)-2-oxoethyl] 4-methyl
(2E)-but-2-ene-1,4-dioate, referred to internally at XenoPort as XP23829, the
structure of which is set forth on Exhibit 1.6, together with all isomers and/or
mixtures of isomers thereof, and/or any salts of any of the foregoing.

1.7 “Control” (including any variations such as “Controlled” and “Controlling”)
shall mean, in the context of intellectual property rights, Data or information,
possession of the ability to grant an assignment, license or sublicense to such
intellectual property, Data and/or information, and/or to disclose and deliver
such Data and/or information, as the case may be, of or within the scope set
forth in this Agreement, without violating the terms of any agreement or other
arrangement with any Third Party.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

1.8 “Data” shall mean any and all research data, pharmacology data, preclinical
data, clinical data and/or all regulatory documentation, information and
submissions pertaining to, or made in association with an IND, NDA, Marketing
Approval or the like for, the Compound or a Product, in each case that are
Controlled by a Party as of the Effective Date or during the term of this
Agreement after the Effective Date. Data also shall include any such data
generated by DRL’s Affiliates or under authority of DRL or any of its Affiliates
during the term of this Agreement.

1.9 “Diligent Efforts” shall mean, with respect to a Compound or Product, the
carrying out of obligations under this Agreement in a sustained manner [ * ] the
Compound or Product, as applicable, taking into account [ * ].

1.10 “DRL Know-How” shall mean all scientific, medical, technical, marketing,
manufacturing, formulation, regulatory and other information relating to the
Compound or a Product (including Data), that are owned or Controlled by DRL or
its Affiliates during the term of this Agreement, [ * ] in order for XenoPort to
exercise its rights or perform its obligations under this Agreement [ * ].
Notwithstanding the foregoing [ * ], DRL Know-How shall also include [ * ].

1.11 “Effective Date” shall mean the HSR Clearance Date.

1.12 [ * ] shall mean [ * ].

1.13 “Existing Inventory” shall mean [ * ] owned or controlled by XenoPort as of
the Execution Date set forth on Exhibit 1.13, in the form described in such
exhibit.

1.14 “FDA” shall mean the United States Food and Drug Administration, or any
successor entity thereto performing similar functions.

1.15 “FDCA” shall mean the United States Federal Food, Drug, and Cosmetic Act,
as amended.

1.16 “Field” shall mean the treatment, diagnosis and/or prevention of human
and/or animal diseases and conditions.

1.17 “Filing” of an NDA shall [ * ].

1.18 [ * ] shall mean the [ * ].

1.19 “Generic Product” shall [ * ].

1.20 “IND” shall mean any Investigational New Drug Application (including any
amendments thereto) filed with the FDA pursuant to 21 C.F.R. §321 before the
commencement of clinical trials of a Product, or any comparable filings with any
Regulatory Authority in any other jurisdiction.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

1.21 “Marketing Approval” shall mean all approvals, licenses, registrations or
authorizations of the Regulatory Authority in a country, necessary for the
manufacture, use, storage, import, marketing and sale of a Product in such
country, excluding any governmental pricing and/or reimbursement approvals
and/or authorizations.

1.22 “MMF” means [ * ] set forth on Exhibit 1.22.

1.23 “MS Indication” shall mean an indication for a Product involving multiple
sclerosis.

1.24 “NDA” shall mean a new drug application (or its equivalent) submitted to
the FDA, including new drug applications as defined by Sections 505(b)(1) and
505(b)(2) of the FDCA .

1.25 “Net Sales” shall mean the gross amount billed or invoiced by DRL and/or
its Affiliates, as applicable, for all sales of Product to Third Party customers
[ * ] To the extent applicable, components of Net Sales shall [ * ]. For the
purposes of calculating Net Sales, the Parties understand and agree that: [ * ];
and [ * ]. If a Product is sold or transferred for consideration other than
cash, the Net Sales from such sale or transfer shall be deemed the then fair
market value of such Product.

In the event that [ * ], the Net Sales of [ * ], where [ * ], and [ * ], in each
case in the Territory during the applicable reporting period or, if sales of [ *
], then the [ * ]. In the event that [ * ], then Net Sales for [ * ].

1.26 [ * ] shall mean: (a) [ * ] and including all [ * ]; or (b) any other [ *
].

1.27 “Orange Book” shall mean the Approved Drug Products with Therapeutic
Equivalence Evaluation published as of the Execution Date by the FDA’s Center
for Drug Evaluation and Research, as updated and modified from time to time, or
a successor register thereto that has a similar function.

1.28 “Psoriasis Indication” shall mean an indication for a Product involving
psoriasis, including psoriatic arthritis.

1.29 “Party” shall mean XenoPort or DRL individually, and “Parties” shall mean
XenoPort and DRL collectively.

1.30 “Patent(s)” shall mean any patents and patent applications (whether
provisional or nonprovisional), together with all additions, divisions,
continuations, continuations-in-part, substitutions, reissues, re-examinations,
extensions, registrations, patent term extensions, supplemental protection
certificates and renewals of any of the foregoing.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

1.31 “Product” shall mean any pharmaceutical product containing the Compound,
alone or in combination with one or more other active pharmaceutical
ingredients, in any dosage form or formulation.

1.32 “Product Trademarks” shall mean (a) [ * ]; (b) all registrations and
applications for registration for such trademarks [ * ]; (c) any corresponding
trademarks, and registrations or applications for registration of such
trademarks, [ * ]; (d) any renewals and extensions of any of the foregoing
registrations and all other corresponding rights that are or may be secured
under the laws; and (e) all good will associated with any of the foregoing.

1.33 “Regulatory Authority” shall mean the FDA, or a regulatory body with
similar regulatory authority in any other jurisdiction.

1.34 “Regulatory Exclusivity” shall mean any exclusive marketing rights or data
exclusivity rights conferred by an applicable Regulatory Authority or other
governmental authority in the Territory, including any regulatory data
protection exclusivity and any extensions to such exclusivity rights.

1.35 “ROW Territory” shall mean all countries in the world other than the
Territory.

1.36 “Territory” shall mean the United States, and its territories and
possessions.

1.37 “Third Party” shall mean any person, corporation, joint venture or other
entity, other than XenoPort, DRL and their respective Affiliates.

1.38 “Valid Claim” means a claim (or claims) [ * ] that has (have) not been
revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and that has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue, interference proceedings, disclaimer or
otherwise; [ * ].

1.39 “XenoPort IP” shall mean the XenoPort Know-How and XenoPort Patents.

1.40 “XenoPort Know-How” shall mean all scientific, medical, technical,
manufacturing, formulation, regulatory and other information relating to the
Compound and/or Products (including Data): (a) to the extent Controlled by
XenoPort as of the Effective Date or, subject to [ * ], during the term of this
Agreement after the Effective Date; and (b) that [ * ] the Compound or a Product
prior to the Effective Date, or that [ * ] DRL to exercise its rights or perform
its obligations under this Agreement.

1.41 “XenoPort Patents” shall mean all issued, unexpired patents and all
reissues, renewals, re-examinations and extensions thereof, and patent
applications therefor, and any divisions

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

or continuations, in whole or in part, thereof, including those patents and
applications set forth in Exhibit 1.41 and, if applicable, XenoPort’s interest
in patents and applications described in [ * ]: (a) to the extent Controlled by
XenoPort as of the Effective Date or, subject to [ * ], during the term of this
Agreement after the Effective Date; and (b) that [ * ].

1.42 Additional Definitions. Each of the following terms shall have the meaning
described in the corresponding section of this Agreement indicated below:

 

Term    Section Defined [ * ]    [ * ] [ * ]    [ * ] Agreement    Introduction
CoAs    8.1(a) Commercialization Plan    5.1(a)(i) [ * ]    [ * ] Confidential
Information    9.1 [ * ]    [ * ] Delivery Date    8.1(a) Development Plan   
4.2(a) DOJ    16.2 DRL    Introduction DRL Indemnitees    14.2 DRL IP    10.1
Enforcement Action    10.3(a) Execution Date    Introduction

[ * ]

   [ * ] Existing Inventory Acceptance Notice    8.1(a) FTC    16.2
Hart-Scott-Rodino Act    16.1 HSR Clearance Date    16.1 HSR Conditions    16.1
Improvements    10.1 Improvement Patents    10.1 Indemnitee    14.3 Indemnitor
   14.3 Indirect Taxes    7.2(b) Infringement Actions    10.4 Infringing Product
   10.3(a) Joint Steering Committee / JSC    3.1 Jointly-Owned IP    10.1
Liabilities    14.1 Orange Book    1.37

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ] Paragraph IV Certification    10.3(b) PK    4.1(a)(i)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Term    Section Defined Product Liability Claim    14.1 Product Materials   
12.2(f) Prosecution and Maintenance / Prosecute and Maintain    10.2(a) [ * ]   
[ * ] Revenue    2.5(b)(iv)(d) Royalty Term    6.4(d) Senior Executives   
3.1(d) Stability Studies    8.1(a) Term    11.1 Third Party IP    10.5 Third
Party Claim    14.1 [ * ]    [ * ] Withdrawal Notice    3.2 XenoPort   
Introduction XenoPort CMO    8.1(a) XenoPort Indemnitees    14.1

ARTICLE II

GRANT OF LICENSE

2.1 License. Subject to the terms and conditions of this Agreement, XenoPort
hereby grants to DRL an exclusive license during the term of this Agreement
under the XenoPort Patents and XenoPort Know-How to: (a) develop, use, make,
have made, offer for sale, sell, import, market, distribute and promote
Products; and (b) to use, make and have made the Compound for the purposes of
developing, making and having made Products; in each case, solely in the
Territory for use in the Field. In addition, DRL may: (i) manufacture or have
manufactured the Compound and/or Product(s) outside the Territory solely for the
purposes of (A) making Compound and/or Product for DRL and its Affiliates for
sale and distribution of Products in the Territory for use within the Field or
(B) providing Products for use in clinical trials for Products conducted by or
under the authority of DRL outside the Territory in accordance with clause (ii)
below, and (ii) perform clinical studies in countries of the ROW Territory as
approved by the JSC and in accordance with the Development Plan, for the sole
purpose of seeking and/or obtaining Marketing Approval in the Territory and for
use within the Field. The rights and licenses granted in the first sentence of
this Section 2.1 shall be exclusive even as to XenoPort, except that XenoPort
shall continue to have the right to (and to authorize others to): (1) make and
have made the Compound and Products in the Territory for use, distribution
and/or sale outside the Territory or for use in clinical studies described in
the following clause (2) and (2) to perform clinical studies in the Territory
for the sole purpose of seeking and/or obtaining Marketing Approval in a
jurisdiction(s) in the ROW Territory.

2.2 Affiliates; Sublicensees. DRL shall have the right, in accordance with this
Section 2.2, to extend the licenses granted under Section 2.1 above to its
Affiliates, solely for so long as such entity remains an Affiliate of DRL. DRL
shall also have the right to grant sublicenses under

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

the license granted to DRL under Section 2.1 to the extent necessary to allow a
Third Party contract manufacturer inside or outside the Territory to make the
Compound and/or Products for the benefit of DRL and solely for the purposes of
DRL and/or its Affiliates using such Compound and using and selling Products in
the Territory for use in the Field or providing Products for use in clinical
trials for Products conducted by or under the authority of DRL outside the
Territory in accordance within this Agreement. [ * ] DRL shall ensure that each
of its Affiliates and sublicensees is bound by a written agreement containing
provisions at least as protective of the Compound, Products and XenoPort as this
Agreement [ * ] and XenoPort shall be an intended third party beneficiary of
each such agreement between DRL and its applicable Affiliate or sublicensee, as
the case may be; and each such agreement between DRL and its applicable
Affiliate or sublicensee, as the case may be, shall include a provision
acknowledging and expressly agreeing that XenoPort is a third party beneficiary
of such arrangement. In any event, DRL shall remain responsible to XenoPort for
all activities of its Affiliates and sublicensees to the same extent as if such
activities had been undertaken by DRL itself, and DRL shall be responsible for
the payment to XenoPort of all milestone payments and royalties payable with
respect to the activities and Net Sales of any Affiliate or sublicensee of DRL.

2.3 Activities Outside the Territory.

(a) DRL agrees that it shall not, and DRL shall cause its Affiliates not to,
sell or provide the Compound or Products to any Third Party if DRL or its
relevant Affiliate knows, or has reason to believe, that the Compound and/or
Products, as the case may be, sold or provided to such Third Party would be sold
or transferred, directly or indirectly, for use in the ROW Territory, except to
the extent any such Products are for use in clinical trials conducted by or
under the authority of DRL in the ROW Territory in accordance with this
Agreement or such Compounds are being transferred for the purposes of
manufacturing Product for use and/or sale in the Territory or for use in the
foregoing clinical trials.

(b) XenoPort agrees that it will not sell or provide the Compound or Products to
any Third Party if XenoPort knows, or has reason to believe, that the Compound
and/or Products, as the case may be, sold or provided to such Third Party would
be sold or transferred, directly or indirectly, for use in the Territory, except
to the extent any such Products are for use in clinical trials conducted by or
under the authority of XenoPort or its licensees in the Territory in accordance
with this Agreement.

2.4 No Other Rights. Except for the rights and licenses expressly granted in
this Agreement, XenoPort retains all rights under its intellectual property, and
no additional rights shall be deemed granted to DRL by implication, estoppel or
otherwise. For clarity, the licenses and rights granted in this Agreement shall
not be construed to convey any licenses or rights under the XenoPort Patents
with respect to any active pharmaceutical ingredient other than the Compound.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

2.5 Certain Covenants.

(a) DRL Exclusivity. During the Term, except for Products as expressly permitted
in accordance with this Agreement [ * ] DRL agrees that it shall not, and DRL
shall cause its Affiliates not to, develop, promote, market, distribute,
manufacture, offer for sale, sell or provide [ * ] to any Third Party in any
country; and DRL agrees that it shall not, and DRL shall cause its Affiliates
not to, directly or indirectly, authorize or assist any Third Party to do any of
the foregoing.

(i) For purposes of this Section 2.5(a), a [ * ] that: (1) is substantially [ *
]; and (2) is subject to, or has obtained, [ * ]; or [ * ] that: (1) is
substantially [ * ]; provided that [ * ].

(ii) For the avoidance of doubt: (A) in no event shall anything in this
Section 2.5 grant, or be construed as granting, to DRL or any of its Affiliates,
by implication, estoppel or otherwise, any rights under any patents [ * ]; and
(B) the only licenses and rights granted to or obtained by DRL (or, subject to
Section 2.2, any of its Affiliates) under this Agreement are the express
licenses granted by XenoPort to DRL in Section 2.1 above under the XenoPort
Know-How and XenoPort Patents with respect to the Compound and Products and, in
no event shall, DRL or any of its Affiliates have, or be construed to have, by
implication, estoppel or otherwise, any license or other rights (including any
rights to enforce) under any patents [ * ] or any other patent rights or other
intellectual property owned or controlled by XenoPort, or with respect to [ * ]
or other subject matter covered or included in any of the XenoPort Know-How
and/or XenoPort Patents that is not a Compound or Product (or a method of
manufacture or use of the foregoing).

(b) XenoPort Covenants.

(i) During the Term, and subject to this Section 2.5(b) below [ * ], XenoPort
agrees that neither it, nor any of its Affiliates, will promote, market, offer
for sale or sell, [ * ] in the Territory and [ * ] or, if DRL [ * ]; in each
case, if the [ * ].

(ii) Nothing in this Section 2.5(b) or otherwise shall prevent or otherwise
restrict or limit XenoPort, or any of its Affiliates, from granting a license or
other rights to, or otherwise authorizing, any third party under any of the
XenoPort Patents, [ * ] and/or any other patent rights or other intellectual
property owned or controlled by XenoPort ([ * ]) to develop, promote, market,
manufacture, distribute, offer for sale, sell or provide [ * ] within or outside
the Territory and for any indication or use.

(iii) If, during the Term, XenoPort [ * ] or XenoPort [ * ] or, if DRL [ * ], an
[ * ], then the [ * ] in the Territory.

(iv) Certain Definitions:

a) [ * ] shall mean those Patents (A) listed on Exhibit 2.5(b), together with
any patents issuing thereon and all reissues, renewals, re-examinations and
extensions, divisions or continuations of any such Patents; in each case, to the
extent each such Patent: [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

b) [ * ] shall mean [ * ].

c) [ * ] shall mean any [ * ] pursuant to which XenoPort: (1) [ * ]; or (2) [ *
].

d) [ * ] shall mean [ * ] that: (1) constitute [ * ] Psoriasis Indications
and/or MS Indications in the Territory; or (2) represent [ * ] MS Indication; [
* ] will not include: (i) [ * ].

To the extent that any [ * ] Psoriasis Indications and/or MS Indications in the
Territory and other intellectual property, undertakings or subject matter [ * ]
a Psoriasis Indication or an MS Indication), then, for the purposes [ * ] for
Psoriasis Indications and/or MS Indications in the Territory and such other
intellectual property, undertakings or subject matter, [ * ].

ARTICLE III

GOVERNANCE

3.1 Joint Steering Committee. [ * ] after the Effective Date, the Parties shall
establish a committee (the “Joint Steering Committee” or “JSC”) to oversee the
development, Marketing Approval, manufacturing, and commercialization of the
Compound and Products for the Territory.

(a) Composition. The JSC will consist of [ * ] from each Party, and at least [ *
] from each Party [ * ]. In case a representative of a Party is unavailable for
a scheduled JSC meeting, upon reasonable notice to the other Party, such Party
may substitute in place of such representative for such meeting, a competent
person who is authorized by such Party to act on matters that will be presented
to the JSC at such meeting. Either Party may also replace its respective JSC
representatives at any time with prior notice to the other Party; provided that
the criteria for composition of the JSC set forth in the first sentence of this
Section 3.1(a) continues to be satisfied following any such replacement.

(b) Meetings. The JSC shall meet at least once each calendar half year during
the term of this Agreement, unless otherwise agreed by the Parties or such other
frequency as Parties reasonably mutually agree. Such meeting(s) shall be in
person, alternating between each Party’s (or its Affiliate’s) facilities in the
Territory, unless otherwise mutually agreed to in advance and in writing by the
Parties, for example to conduct such meeting via teleconference, video
conference or by other mutually agreeable means. At the discretion of each
Party, other representatives of XenoPort or DRL may attend JSC meetings as
non-voting observers. Each Party shall bear its own personnel and travel costs
and expenses relating to such Party’s participation in JSC meetings.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

(c) Responsibility. The JSC shall: (a) review and discuss material matters in
connection with the development, manufacturing, and regulatory activities of the
Compound and Products by or under the authority of each Party, provided that, in
the case of XenoPort, XenoPort shall provide to the JSC and DRL information
relating to development, manufacturing, regulatory or other activities conducted
with respect to the Compound and/or Products for the ROW Territory only to the
extent that it has the right to do so; (b) review and discuss DRL’s Development
Plan, including any updates, modifications or additions thereto submitted to
XenoPort and the JSC pursuant to Section 4.2(b) below; (c) oversee the
implementation of the Development Plan; (d) review and discuss protocols for any
clinical trials involving a Product being conducted by or under the authority of
DRL in the Territory or in the ROW Territory for the purpose of seeking or
obtaining Marketing Approval for such Product in the Territory; (e) review and
discuss the summaries of any regulatory filings for Product in the Territory
(including the precise wording of any Product label) and any regulatory filings
pertaining to clinical trials involving a Product conducted by or under the
authority of DRL in the ROW Territory; (f) facilitate the exchange of Data and
other information and/or materials between the Parties as provided in this
Agreement; (g) review and discuss DRL’s and/or its Affiliates’ manufacturing
plans for the Compound and Product; (h) review and discuss the Commercialization
Plan, including any updates, modifications or additions thereto submitted to
XenoPort and the JSC pursuant to Section 5.1(a) below, and review and discuss
the progress of DRL and/or its Affiliates thereunder; and (i) undertake and/or
approve such other matters as are allocated to the authority of the JSC under
this Agreement, or otherwise agreed by the Parties.

(d) Decisions. It is understood that the purpose of the JSC is to provide a
forum for discussion and exchange of information between the Parties, as
provided in this Agreement, and the JSC [ * ]. If the Parties are unable to
mutually agree on a resolution with respect to any matter referred to the Senior
Executives under this Section 3.1(d) above, DRL shall not proceed (or authorize
any of its Affiliates or any other person or entity to proceed) with a disputed
course of action unless and until such dispute is resolved.

(e) Scope of Governance. Notwithstanding the creation of the JSC, each Party
shall retain the rights, powers and discretion granted to it hereunder, and the
JSC shall not be delegated or vested with such rights, powers or discretion
unless such delegation or vesting is expressly provided herein or the Parties
expressly so agree in writing. The JSC shall not have the power to amend or
modify this Agreement, and its decisions shall not be in contravention of any
terms and conditions of this Agreement. It is understood and agreed that issues
to be formally decided by the JSC are only those specific issues that are
expressly provided in this Agreement to be decided by the JSC.

3.2 Withdrawal. Notwithstanding Section 3.1 above, it is understood that
XenoPort’s participation in the JSC is not an obligation of, or a deliverable to
be provided by, XenoPort under this Agreement and that such participation is a
right of XenoPort that XenoPort may exercise or

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

waive, in its discretion. At any time and for any reason, XenoPort shall have
the right to withdraw from participation in the JSC upon notice to DRL
referencing this Section 3.2, which notice shall be effective immediately upon
receipt (“Withdrawal Notice”). Following the issuance of a Withdrawal Notice,
the JSC shall dissolve and neither Party shall be obligated to provide any
further updates to the other party with respect to the matters set forth in
Section 3.1(c) above.

3.3 General Communications. DRL shall keep XenoPort reasonably informed as to
its (and its Affiliates’ and sublicensees’) progress and activities relating to
the manufacture, development and commercialization of Products for the Territory
(including with respect to regulatory matters and meetings with, or inspections
by, Regulatory Authorities and the results thereof or any reports or notices
issued in connection therewith), by way of updates to the JSC, at its meetings
and as otherwise specified in this Agreement, or as reasonably requested by
XenoPort. In connection therewith, DRL shall provide XenoPort with such
information regarding such progress and activities under the Development Plan or
otherwise relating to the Compound and Products, as XenoPort may reasonably
request from time to time. [ * ].

ARTICLE IV

DEVELOPMENT

4.1 Development.

(a) In the Territory. Subject to Section 3.1(d) above, DRL shall be responsible
for: (a) conducting, and shall use Diligent Efforts to conduct, such applicable
preclinical studies and clinical trials and to obtain such regulatory approvals,
including Marketing Approvals and pricing and/or reimbursement approvals, as may
be necessary to commercialize Product [ * ] in the Territory; and (b) shall use
Diligent Efforts to manufacture the Compound and Product as appropriate to
support such clinical trials and regulatory approvals for Products for the
Territory. Without limiting the foregoing, DRL agrees to use Diligent Efforts to
conduct clinical trials to support, and to obtain, as soon as practical,
Marketing Approval for a Product [ * ] in the Territory and to achieve the
milestones set forth in Section 6.3. DRL agrees to timely report adverse
events/experiences as defined in the SDEA which may occur in the conduct of
these activities. It is understood and agreed that all such development and
manufacturing efforts shall be [ * ], and shall be conducted in accordance with
the Development Plan described in Section 4.2 of this Agreement. Notwithstanding
the foregoing, the Parties agree that XenoPort shall [ * ], and upon [ * ] after
the Execution Date in the performance of such study [ * ]. The ongoing
preclinical carcinogenicity studies described in Exhibit 4.1(a) shall not be
revised after the Execution Date by XenoPort without DRL’s consent.

(i) For [ * ], DRL shall promptly consult with the FDA regarding obtaining
Marketing Approval [ * ]. In the event (A) the FDA [ * ] or (B) DRL [ * ].
Unless DRL provides notice as set forth in the preceding sentence of this
Section 4.1(i), DRL shall use Diligent Efforts to obtain such regulatory
approvals, including Marketing Approvals and pricing and/or reimbursement
approvals, as may be necessary to commercialize [ * ] Product [ * ] in the
Territory.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

(b) Outside the Territory. XenoPort or its licensee(s) shall be solely
responsible for all development, manufacturing and regulatory activities and
expenses with respect to the Compound and Product for the ROW Territory.

4.2 DRL Development Plan.

(a) [ * ], DRL shall provide the JSC with a plan for its development of Product
for the Territory for use in the Field for the JSC’s review and discussion (such
plan, the “Development Plan”). Such Development Plan shall, at a minimum,
outline all activities reasonably necessary for the development of the Compound
and Product for the Territory in order to obtain Marketing Approval for Product
[ * ] in the Territory, including any necessary preclinical and clinical trials.

(b) DRL agrees to provide to the JSC for its review updated written versions of
the Development Plan [ * ], and also any modification or addition to the
Development Plan within a reasonable period of time prior to adoption and
implementation thereof.

4.3 Change in Formulation. Before modifying or creating a new formulation or
dosage form of a Product, or developing the Compound in combination with another
active ingredient, DRL shall discuss the proposed modifications or development
with XenoPort at the JSC.

4.4 Conduct of Activities. DRL shall conduct, and, if applicable, shall cause
its Affiliates and sublicensees to conduct, all activities under the Development
Plan in compliance in all material respects with all Applicable Laws and in
accordance with good scientific and clinical practices, applicable under the
Applicable Laws of the country in which such activities are conducted. DRL shall
provide XenoPort with prompt notice of any alleged violations of Applicable
Laws, and any material issues relating to the development or manufacture of the
Compound and Products.

4.5 Exchange of Data and Know-How.

(a) By XenoPort. After the Effective Date, XenoPort shall provide DRL with [ *
], including, [ * ]. Notwithstanding the foregoing, in no event shall XenoPort
be obligated to provide [ * ]. If XenoPort, at its discretion, [ * ].

(b) By Each Party. During the term of this Agreement, each Party shall provide
to the other Party, in a timely fashion and as promptly as possible, [ * ].

(c) Use; Disclosure. DRL may use and disclose XenoPort Know-How to its
Affiliates or Third Parties only as required to obtain Marketing Approval for
Products in the

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Territory and/or as necessary in performing its obligations and exercising its
rights under and in accordance with this Agreement, [ * ]. DRL may not use any
Data or XenoPort Know-How (and shall cause its any Third Party to whom DRL
discloses any XenoPort Know-How and its Affiliates not to use Data or XenoPort
Know-How) outside the Territory, except as required to manufacture the Compound
or Products or to conduct clinical trials involving a Product in accordance with
this Agreement, nor for any compound or products other than the Compound and
Products. XenoPort may only use, and disclose to Affiliates and/or Third
Parties, DRL Know-How provided by DRL as is reasonably necessary to
(i) manufacture the Compound or Products solely for commercialization for the
ROW Territory or for use in clinical trials or manufacturing activities
conducted in the Territory in accordance with Section 2.1 above; (ii) develop
and/or commercialize the Compound and Product for the ROW Territory;
(iii) develop and/or commercialize the Compound and Product for the Territory
after termination of this Agreement in accordance with Section 12.2; and/or
(iv) with respect to the Compound and Product, as necessary under Applicable
Laws, including for cross referencing drug master files or other regulatory
filings by XenoPort and/or Third Parties for use in the ROW Territory.

(d) Provision of Data to JSC. Upon request by the JSC, DRL shall promptly
provide the JSC with summaries in reasonable detail of all Data generated or
obtained in the course of activities conducted under DRL’s Development Plan.

4.6 Regulatory Matters.

(a) Assignment of Regulatory Filings. [ * ] the Effective Date, XenoPort shall
provide DRL full copies of [ * ] XenoPort shall also assign or cause to be
assigned to DRL such [ * ]; provided, however, that, prior to [ * ] in
connection with its activities under this Agreement.

(b) Responsibility for Regulatory Filings. Except as provided in Section 4.6(a)
above, DRL shall be responsible [ * ] for filing, obtaining and maintaining
approvals for the development and commercialization of the Compound and each
Product in the Territory, including any such IND, NDA or Marketing Approval, as
well as pricing or reimbursement approvals in the Territory and for any
regulatory filings required in connection with clinical trials for Products
conducted by or under the authority of DRL in the ROW Territory in accordance
within this Agreement.

4.7 Regulatory Cooperation. DRL shall [ * ]. Without limiting the foregoing, DRL
shall also provide to XenoPort a copy of any material documents, information and
correspondence submitted to, or received from, the FDA or any other Regulatory
Authority relating to activities conducted by or under the authority of DRL or
any of its Affiliates involving the Compound or a Product as soon as reasonably
practicable, together with summaries thereof, to the extent such summaries
exist.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

4.8 Sharing of Regulatory Filings. Without limiting Section 4.5 above, each
Party shall permit the other to access, and shall provide the other Party with
sufficient rights to reference and use in association with exercising its rights
and performing its obligations under this Agreement (including the right of
XenoPort to commercialize the Product in the ROW Territory), all of such
Party’s, and, in the case of DRL, its Affiliates’ and, to the extent a Party has
the right to do so and subject to Section 10.5 if applicable, its licensees’
Data, regulatory filings and regulatory communications associated with any
submissions of NDAs or other regulatory approvals for the Compound or a Product
in such Party’s respective territory (i.e., in the Territory, in the case of DRL
and in the ROW Territory, in the case of XenoPort).

ARTICLE V

COMMERCIALIZATION AND PROMOTION

5.1 Commercialization

(a) In the Territory. Subject to Section 3.1(d) above, DRL and/or its
Affiliate(s), shall have the sole right to launch, manufacture and commercialize
Products in the Territory, [ * ] and DRL shall use Diligent Efforts to launch a
Product as soon as practicable in the Territory [ * ].

(i) Notwithstanding the foregoing, [ * ], DRL shall provide to the JSC, for its
review and discuss, an initial commercialization plan setting forth the strategy
for the commercialization of the Products in the Territory during the term of
this (such plan, as presented to the JSC and as updated as provided in this
Section 5.1(a)(i) below, the “Commercialization Plan”). The Commercialization
Plan shall set forth at least estimated launch dates, and sales forecasts,
including at least one year and three year sales forecasts and a high-level
marketing plan for Products for all approved indications. DRL agrees to provide
to the JSC, for its review and discussion, updated versions of the
Commercialization Plan [ * ] in writing, including any material modification or
addition to the Commercialization Plan [ * ] prior to adoption and
implementation thereof.

(b) Outside the Territory. XenoPort and/or its licensee(s) shall have the sole
right to launch, manufacture and commercialize Products outside the Territory in
its sole discretion.

5.2 Reporting; Adverse Drug Reactions.

(a) [ * ] following the Effective Date, XenoPort will provide a draft Safety
Data Exchange Agreement (SDEA) which shall be negotiated by the Parties in good
faith and the Parties will enter into a Safety Data Exchange Agreement that more
specifically sets forth the obligations of each Party with respect to the
exchange of safety information and will require the Parties to comply with a
standard operating procedure set forth therein governing the collection,
investigation, reporting and exchange of safety information with respect to the
Compound and Products, including

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

but not limited to adverse events, product quality, and product complaints,
sufficient to permit each Party (and in the case of XenoPort, any of its
licensees of the Compound and Products outside the Territory) to comply with
their respective legal obligations, all in accordance with Applicable Law. The
SDEA must be completed and agreed to prior to DRL’s commencement of any clinical
trials involving a Product. The SDEA will be promptly updated if required by
changes in Applicable Law. Each Party shall keep the other Party informed about
any adverse events of which such Party (or in the case of DRL, any of its
Affiliates) becomes aware or is informed regarding the use of Product in or
outside the Territory. As between the Parties, DRL shall be responsible for
reporting all adverse events/experiences with respect to activities involving
the Compound and/or Product conducted by or under the authority of DRL to the
appropriate Regulatory Authorities, and XenoPort shall be responsible for
reporting all adverse events/experiences with respect to activities involving
the Compound and/or Product conducted by or under its authority (other than by
or under the authority of DRL) to the appropriate Regulatory Authorities, in
accordance with the appropriate laws and regulations of the relevant countries
and authorities. DRL shall ensure that its Affiliates comply with such safety
reporting obligations. Each Party will designate a pharmacovigilance liaison to
be responsible for communicating with the other Party regarding the reporting of
adverse events/experiences.

(b) Without limiting Section 5.2(a), [ * ], each Party shall establish and
thereafter maintain a safety database with respect to the Compound and Products
in such Party’s territory (i.e., in the case of DRL, the Territory, and in the
case of XenoPort, the ROW Territory), and shall provide the other Party with a
copy of the data included in such safety database. The SDEA shall include
provisions to facilitate and ensure that each Party has sufficient information
to maintain such a database.

ARTICLE VI

PAYMENTS

6.1 Initial License Fee. In partial consideration of the costs incurred by
XenoPort in connection with the research and development of Product and in
exchange for the rights granted herein, DRL shall pay to XenoPort an initial
license fee in the amount of Forty Seven Million Five Hundred Thousand Dollars
($47,500,000) on the Effective Date. XenoPort will issue an invoice to DRL for
the Initial license fee amount on the Effective Date. The initial license fee
set forth in this Section 6.1 shall not be refundable or creditable against any
future milestone payments, royalties or other payments by DRL to XenoPort under
this Agreement.

6.2 Inventory Payment. DRL shall pay to XenoPort an inventory payment in the
amount of Two Million Five Hundred Thousand Dollars ($2,500,000) [ * ] after the
Delivery Date (as defined in Section 8.1(a)). The inventory payment set forth in
this Section 6.2 shall not be refundable or creditable against any future
milestone payments, royalties or other payments by DRL to XenoPort under this
Agreement, except to the extent expressly provided in Section 8.1 below.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

6.3 Milestone Payments.

(a) Milestone Payments. In addition, DRL shall pay to XenoPort the milestone
payments set out below following the first achievement by DRL, or any of its
Affiliates, of the corresponding milestone set out below, in accordance with
this Section 6.3 and the payment provisions in Article 7:

 

Milestone Event    Milestone Payment

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

(b) Reports and Payments. DRL shall notify XenoPort in writing promptly [ * ]
with regard to Milestone Events [ * ] and [ * ] with regard to Milestone Events
[ * ], after the achievement of each milestone set out in Section 6.3(a) by DRL
or any of its Affiliates, and shall pay the appropriate milestone payment [ * ]
as provided in Section 7.1. Any milestone payable by DRL pursuant to this
Section 6.3 shall be made no more than once with respect to the achievement of
each milestone set out in Section 6.3(a) by DRL, or any of its Affiliates, and
in no event shall the aggregate amount to be paid by DRL under this Section 6.3
exceed Four Hundred Forty Million Dollars ($440,000,000). For the avoidance of
doubt, the milestone payments set forth in this Section 6.3 shall not be
refundable and shall not be creditable against future milestone payments,
royalties or other payments to XenoPort under this Agreement. For the avoidance
of doubt, [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

6.4 Royalty Payments.

(a) Royalty Rate – [ * ]. Subject to the terms and conditions of this Agreement,
in further consideration of the rights granted to DRL under this Agreement, DRL
shall pay to XenoPort royalties at the rate set out below on the Net Sales of [
* ] Product(s) in the Territory:

 

Annual Net Sales of [ * ] Product(s) in the United States    Royalty Rate

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

(b) Royalty Rate – [ * ]. Subject to the terms and conditions of this Agreement,
in further consideration of the rights granted to DRL under this Agreement, DRL
shall pay to XenoPort royalties at the rate set out below on Net Sales of [ * ]
Product(s) in the Territory:

 

Annual Net Sales of [ * ] Product(s) in the United States    Royalty Rate

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

(c) Discounting. DRL and its Affiliates shall set prices and discounts for
Product in the Territory in the best interest of the commercial success of the
Products in the Territory and not for the interest of their other products and
services. Without limiting the foregoing, if DRL and/or any of its Affiliates
sells any Product to a Third Party who also purchases other products or services
from such entities, DRL and its Affiliates agree not to discount or price
Products in a manner that would disadvantage Products in order to benefit sales
or prices of such other products or services offered to such Third Party.
However, the foregoing provisions in this Section 6.4(c) shall not be construed
to dictate to DRL and/or its Affiliates any resale prices for Product in the
Territory.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

(d) Royalty Term.

(i) DRL’s obligations to pay royalties under Section 6.4 (“Royalty Term”) shall
commence [ * ] on the [ * ] Product in the Territory and shall continue until
the later to occur of: (A) [ * ] Product; (B) the expiration of the last to
expire Valid Claim [ * ] in the Territory [ * ]; and (C) expiration of all
Regulatory Exclusivity with respect to [ * ] in the Territory.

(ii) [ * ], if (A) a Generic Product [ * ] Product in the Territory, and (B) for
[ * ], and (C) the [ * ]; then the royalty rate payable pursuant to
Section 6.4(a) or (b), as applicable, on Net Sales of such Product in Territory
shall [ * ] such Net Sales during such then-current calendar quarter.

(iii) The Parties acknowledge and agree that the royalty payments (including the
royalty rates and term for such royalty payments) set forth in Section 6.4 are
to be made in consideration for the licenses and rights granted by XenoPort to
DRL with respect to [ * ], and have been agreed to by the Parties for the
purpose of reflecting and advancing their mutual convenience, including the ease
of calculation of such royalties and the payment of such royalties by DRL to
XenoPort.

(e) Reports and Royalty Payment. [ * ] each calendar quarter, DRL shall deliver
to XenoPort a report setting out in reasonable detail the information necessary
to calculate the royalty payments due under this Section 6.4 with respect to Net
Sales made in that calendar quarter, including the following, in each case, [ *
]:

(i) units of [ * ] Product(s) and [ * ] Product(s) sold in the Territory during
the relevant calendar quarter;

(ii) gross sales of Products in the Territory in the relevant calendar quarter;

(iii) Net Sales in the relevant calendar quarter in the Territory; and

(iv) all relevant deductions or credits due to DRL in accordance with the terms
of this Agreement.

Any amounts due under Section 6.4(a) and (b) for such calendar quarter shall
accompany such statement.

ARTICLE VII

PAYMENTS; BOOKS AND RECORDS

7.1 Payment Method. For all payments covered under this Agreement, XenoPort will
issue an invoice to DRL for each of such payments. All payments under this
Agreement shall be

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

made by bank wire transfer in immediately available funds to an account
designated by the Party to which such payments are due. Any payments or portions
thereof due under this Agreement that are not paid by the date such payments are
due under this Agreement shall bear interest at a rate equal to: [ * ]. This
Section 7.1 shall in no way limit any other remedies available to the Parties.
All amounts owed by DRL to XenoPort hereunder shall be paid by an entity
resident in Switzerland from a bank account located in Switzerland.

7.2 Taxes.

(a) Withholding Taxes. If laws or regulations require withholding by DRL of any
taxes imposed upon XenoPort on account of any initial license fees, milestone
and/or royalties and/or other payments paid under this Agreement, such taxes
shall be timely paid by DRL to the proper taxing authorities. Official receipts
of payment of any withholding tax shall be secured and sent to XenoPort as
evidence of such payment. The Parties will exercise their reasonable efforts to
ensure that any withholding taxes imposed are reduced or eliminated as far as
possible under the provisions of any applicable tax treaty, and shall cooperate
in filing any forms required for such reduction. If any withholding taxes are
imposed with respect to any initial license fees, milestone and/or royalties
and/or other payments payable by DRL to XenoPort under this Agreement, DRL shall
pay to XenoPort such additional amount as is necessary to ensure that the amount
actually received by XenoPort with respect to such payment, free and clear of
any withholding taxes (including any such withholding taxes imposed on such
additional amount), shall equal the amount of the payment that would have been
received if no such withholding taxes applied.

(b) In the event DRL is required to pay any withholding tax under Section 7.2(a)
of this Agreement, both Parties will work together in good faith to minimize the
amount of such withholding taxes to be paid by DRL. XenoPort shall make
reasonable efforts to take credit or refund of withholding taxes paid by DRL by
filing tax returns, as may be reasonably required, to claim the tax refund or
credit. If XenoPort is successful in getting a refund or credit of such tax
amount, then, after deducting any expenses thereof, shall provide refund or
credit to DRL promptly following receipt of such credit or refunds.

(c) Indirect Taxes. All payment amounts specified in this Agreement are
exclusive of value added taxes, sales taxes, consumption taxes and other similar
taxes (the “Indirect Taxes”). If any Indirect Taxes are chargeable in respect of
any payments, the paying Party shall pay such Indirect Taxes at the applicable
rate in respect of such payments following receipt, where applicable, of an
Indirect Taxes invoice in the appropriate form issued by the receiving Party in
respect of those payments. The Parties shall issue invoices for all amounts
payable under this Agreement consistent with Indirect Tax requirements and
irrespective of whether the sums may be netted for settlement purposes. If the
Indirect Taxes originally paid or otherwise borne by the paying Party are in
whole or in part subsequently determined not to have been chargeable, reasonable
steps will be taken by the receiving Party to apply for a refund of these
overpaid Indirect Taxes from the applicable governmental authority or other
fiscal authority and any amount of undue Indirect Taxes

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

repaid by such authority to the receiving Party will be transferred to the
paying Party [ * ]. In the event that a government authority retroactively
determines that a payment made by the paying Party to the receiving Party
pursuant to this Agreement should have been subject to Indirect Taxes, and the
receiving Party is required to remit such Indirect Taxes to the government
authority, the receiving Party will have the right (i) to invoice the paying
Party for such amount (which shall be payable by the paying Party [ * ]) or
(ii) to pursue reimbursement by any other available remedy.

7.3 U.S. Dollars. All dollar amounts specified in, and all payments made under
this Agreement, shall be in U.S. dollars.

7.4 Records; Inspection. DRL shall keep, and cause its Affiliates to keep,
complete, true and accurate books of accounts and records for the purpose of
determining the amounts payable to XenoPort pursuant to this Agreement. Such
books and records shall be kept for [ * ]. Such records will be open for
inspection during [ * ], by an independent auditor chosen by [ * ] for the
purpose of verifying the amounts payable by DRL hereunder. Such inspections may
be made [ * ], at reasonable times and [ * ] written notice. Such records [ * ]
shall be subject to [ * ]. The independent auditor from the audit firm of
international repute [ * ], shall be obligated to execute a reasonable
confidentiality agreement prior to commencing any such inspection. Inspections
conducted under this Section 7.4 shall be at the expense of [ * ], unless a
variation or error producing [ * ] for a period covered by the inspection is
established, in which case all reasonable costs relating to the inspection for
such period and any [ * ] amounts that are discovered shall be paid by [ * ],
together with interest on such [ * ] amounts at the rate set forth in
Section 7.1 above. If the audit establishes that [ * ] period covered by the
audit, then such [ * ] amount shall be credited against [ * ] under this
Agreement after the completion of the audit. The Parties will endeavor in such
inspection to minimize disruption of DRL’s normal business activities to the
extent reasonably practicable.

ARTICLE VIII

MANUFACTURING AND SUPPLY

8.1 Transfer of Existing Inventory and Stability Studies.

(a) [ * ] XenoPort shall provide to DRL certificates of analysis (“CoAs”) for
the quantities of Compound and Product included in the Existing Inventory,
together with any additional information pertaining to the Existing Inventory in
XenoPort’s possession that has been reasonably requested by DRL prior to the
Execution Date. DRL shall [ * ] the CoAs for the Existing Inventory from
XenoPort to notify XenoPort of DRL’s acceptance of the Existing Inventory;
provided that if DRL fails to so notify XenoPort [ * ], DRL shall be deemed to
have accepted the Existing Inventory (such notice or deemed notice, the
“Existing Inventory Acceptance Notice”). [ * ] XenoPort’s [ * ] of the Existing
Inventory Acceptance Notice from DRL or the Effective Date, [ * ] the “Delivery
Date”), all XenoPort’s right, title and interest in and to the Existing
Inventory, shall be, and is hereby, conveyed and assigned by XenoPort to DRL,
and all such Existing Inventory shall be

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

deemed to have been delivered to DRL under this Agreement as of such date. DRL [
* ] to DRL from and after the Delivery Date and shall thereafter remain with
DRL, notwithstanding that certain Third Parties may continue to have possession
of the Existing Inventory pursuant to agreements between such Third Party and
XenoPort. In addition, on and from the Delivery Date, DRL shall [ * ] conduct of
the stability studies of the Compound and Product ongoing as of the Execution
Date and being performed by each of the Third Parties identified on Exhibit 1.13
(each such Third Party, a “XenoPort CMO” and such studies, the “Stability
Studies”).

(b) [ * ] the Delivery Date, XenoPort agrees to provide each XenoPort CMO with
written notice that, as between the relevant XenoPort CMO, DRL and XenoPort:
(i) if such XenoPort CMO has possession of any Existing Inventory, title to the
Existing Inventory within such XenoPort CMO’s possession has passed to DRL [ * ]
XenoPort of the Existing Inventory in such XenoPort CMO’s possession [ * ] DRL [
* ] the Delivery Date, and (ii) DRL [ * ] conduct of those of the Stability
Studies [ * ] by such XenoPort CMO. XenoPort shall provide to DRL a copy of each
such notice [ * ] to each XenoPort CMO.

(c) If DRL provides XenoPort with an Existing Inventory Acceptance Notice, DRL
shall: (i) [ * ] the Existing Inventory held by each XenoPort CMO, [establish a
new] storage [ * ] relevant XenoPort CMO with respect to the storage of such
Existing Inventory, and (ii) [ * ] the XenoPort CMOs [ * ] DRL [ * ] the
Stability Studies, including [ * ], in each case, [ * ] the Delivery Date. [ * ]
XenoPort shall cooperate with DRL and [ * ] DRL to [ * ] the applicable
quantities of Existing Inventory and [ * ] the Stability Studies [ * ]
XenoPort’s [ * ] relevant XenoPort CMO; provided that DRL agrees [ * ] XenoPort
to each XenoPort CMO in connection with (i) the storage of such Existing
Inventory [ * ] and/or the performance of any services relating to the same
(including, without limitation, services relating to the handling, delivery or
disposal of such Existing Inventory), and/or (ii) the performance of the
Stability Studies [ * ]. Any such amounts shall be paid by DRL to XenoPort [ * ]
receipt of an invoice from XenoPort therefor.

(d) XenoPort represents and warrants to DRL [ * ] that, to its
knowledge: (i) the storage of such Existing Inventory [ * ] and/or the
performance of any handling, delivery or disposal services by each XenoPort CMO
relating to the same have been conducted in compliance in all material respects
with all Applicable Laws; (ii) the performance of the Stability Studies [ * ] by
each such XenoPort CMO has been conducted in compliance in all material respects
with all Applicable Laws; and (iii) the quantities of Compound, MMF, and Product
specified in Exhibit 1.13 reflect the quantities of such items held at the
relevant XenoPort CMO, as reported by such XenoPort CMO to XenoPort.

(e) DRL acknowledges and agrees that, unless otherwise agreed to by XenoPort in
writing: (i) all of XenoPort’s obligations with respect to the storage of the
Existing Inventory at each XenoPort CMO, and/or the performance of any
activities relating thereto, and the continuation of the Stability Studies shall
terminate [ * ] the Delivery Date; (ii) XenoPort shall have no further
obligations to DRL with respect to the storage of the Existing Inventory, and/or
the performance of

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

any activities relating thereto and/or with respect to the Stability Studies, [
* ]; and (iii) in any event, XenoPort’s obligations with respect to all such
activities [ * ] shall be limited as described in this Agreement (including this
Section 8).

(f) If, [ * ] DRL establishes that (i) any quantities of the Existing Inventory
specified on Exhibit 1.13 were less than the actual quantities of Compound, MMF
or Product included in the Existing Inventory being held at the relevant
XenoPort CMO [ * ] or (ii)(A) any quantities of Compound, MMF or Product
included in the Existing Inventory do not conform to the applicable
specification therefor set out in Exhibit 8.1(f), (B) such failure to conform to
the applicable specifications has not been not caused by any negligence, or
failure to comply with Applicable Law or such specifications (including
retesting the Existing Inventory as part of the Stability Studies) on the part
of DRL or any of its Affiliates or any person storing or otherwise handling the
applicable items on DRL’s or its Affiliate’s behalf, (C) the failure to conform
is identified [ * ] and (D) DRL or one of its Affiliates has not determined to
(or actually used) use such portion of the Existing Inventory in human clinical
trials; then, in the case of each of clauses (i) and (ii) above, DRL may notify
XenoPort (and shall include in such notice [ * ] description of the issue). [ *
] such notice to XenoPort, DRL shall have the right to deduct from future
milestone payments due to XenoPort under Section 6.3, an amount equal to
XenoPort’s manufacturing cost of the quantity of Existing Inventory that
satisfies the requirements of clause (i) or (ii) above. The foregoing shall be
DRL’s sole remedy with respect to any quantities of the Existing Inventory that
are inaccurate [ * ] or that do not conform to the applicable specifications and
in no event shall DRL be entitled under this Section 8.1(f) to deduct [ * ] from
milestone payments otherwise due to XenoPort under Section 6.3 above. For the
avoidance of doubt, DRL shall not have the right to assert that XenoPort is in
material breach of this Agreement, nor to seek to terminate this Agreement under
Section 11.2 below, if any quantities of the Existing Inventory actually held by
a XenoPort CMO [ * ] are different to the applicable quantities specified in
Exhibit 1.13 or fail to conform the applicable specifications therefor [ * ].

(g) EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 8.1 ABOVE, XENOPORT MAKES NO
REPRESENTATIONS NOR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, WITH RESPECT TO [ * ], INCLUDING ANY WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR AS TO THE CONDITION, VALUE OR QUALITY OF [ *
].

8.2 Transfer of Manufacturing and Supply Responsibilities. [ * ] DRL shall
assume responsibility [ * ] for manufacturing and supply of the Compound and
Products for use and/or sale by or under the authority of DRL in accordance with
this Agreement. XenoPort agrees to [ * ] the Third Party suppliers that
manufactured Compound and/or Product for XenoPort’s Phase II Trial, and shall [
* ] and DRL. The Parties acknowledge and agree that XenoPort shall not be
obligated to assign or transfer to DRL any contracts with any such Third Party
supplier or any other XenoPort CMO.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

8.3 Manufacturing and Supply for the Territory. [ * ], as between the Parties:

(a) Subject to the terms and conditions of this Agreement, during the Term, DRL
shall have the exclusive right to manufacture the Compound and the Products for
the purposes of commercial sale of Products in the Territory and to satisfy the
development activities in the Development Plan that are conducted in accordance
with this Agreement; except that XenoPort shall have the non-exclusive right to
manufacture the Compound and Products at locations within the Territory solely
for use and/or sale in the ROW Territory or for use in development activities in
the Territory being conducted by or under the authority of XenoPort to support
or obtain Marketing Approval for Products in a jurisdiction(s) within the ROW
Territory. It is understood that XenoPort [ * ] DRL with respect to any of the
foregoing activities.

(b) During the Term, each Party agrees that it will not, and in the case of DRL,
it will cause its Affiliates not to, enter into any manufacturing agreements
with Third Parties which expressly prohibits the other Party (or, in the case of
XenoPort, XenoPort’s licensees) from purchasing the Compound or Product from the
same Third Party supplier.

ARTICLE IX

CONFIDENTIALITY

9.1 Confidential Information. Except as expressly provided in this Agreement,
the Parties agree that the receiving Party shall not publish or otherwise
disclose and shall not use for any purpose any information furnished to it by
the other Party hereto pursuant to this Agreement (collectively, “Confidential
Information”). Notwithstanding the foregoing, Confidential Information shall not
include information that, in each case as demonstrated by written documentation:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure or, as shown by written
documentation, was developed by the receiving Party prior to its disclosure by
the disclosing Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was subsequently lawfully disclosed to the receiving Party by a person other
than the disclosing Party, and who did not directly or indirectly receive such
information from disclosing Party; or

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

(e) is developed by the receiving Party without use of or reference to any
Confidential Information disclosed by the disclosing Party.

9.2 Permitted Disclosures. Notwithstanding the provisions of Section 9.1 above
and subject to Sections 9.3 and 9.4 below, each Party hereto may use and
disclose the other Party’s Confidential Information to its Affiliates,
licensees, contractors and any other Third Parties to the extent such use and/or
disclosure is reasonably necessary to exercise the rights granted to it, or
reserved by it, under this Agreement (including in the case of XenoPort, in
connection with the development, manufacture and/or commercialization of the
Compound and/or Products for outside the Territory), prosecuting or defending
litigation, complying with Applicable Laws, submitting information to tax or
other governmental authorities or conducting clinical trials hereunder with
respect to any Product. If a Party is required by law or regulations to make any
such disclosure of the other Party’s Confidential Information, to the extent it
may legally do so, it will give reasonable advance notice to such other Party of
such disclosure and, save to the extent inappropriate in the case of patent
applications or otherwise, will use its good faith efforts to secure
confidential treatment of such Confidential Information prior to its disclosure
(whether through protective orders or otherwise). For any other disclosures of
the other Party’s Confidential Information, including to Affiliates, licensees,
contractors and/or other Third Parties, a Party shall ensure that the recipient
thereof is bound by a written confidentiality agreement as materially protective
of such Confidential Information as this Article 9.

9.3 Confidential Terms. Each Party agrees not to disclose to any Third Party [ *
], except each Party may disclose [ * ] Notwithstanding the foregoing, the
Parties [ * ].

9.4 Publication of Product Information. [ * ] Products [ * ] the Product [ * ]
relating to the Compound and/or Products [ * ] the Parties. The contribution of
each Party shall be noted in all publications or presentations by acknowledgment
or co-authorship, whichever is appropriate.

9.5 Publicity Review. The Parties acknowledge the importance of supporting each
other’s efforts to publicly disclose results and significant developments
regarding the Compound and Products for the Territory and other activities
pursuant to this Agreement that may reflect the terms of this Agreement or
information that [ * ], beyond what is required by Applicable Law, and each
Party may make such disclosures from time to time [ * ]. Such disclosures may
include, without limitation, achievement of milestones, significant events in
the development and regulatory process, commercialization activities and the
like. When a Party [ * ] elects to make any such public disclosure under this
Section 9.5, it will [ * ]. The principles to be observed in such disclosures
shall be accuracy, compliance with Applicable Law, reasonable sensitivity to
potential negative reactions of the FDA (and its foreign counterparts) and the
need to keep investors informed regarding the [ * ] Party’s business.
Accordingly, the [ * ] Party shall [ * ] disclosure that complies with such
principles.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

9.6 Prior Non-Disclosure Agreements. Upon execution of this Agreement, the terms
of this Article 9 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties with respect to information
relating to the Compound, Products and/or the business or operations of a Party.
Any such information disclosed under such prior agreements shall be deemed
disclosed under this Agreement.

ARTICLE X

INTELLECTUAL PROPERTY

10.1 Ownership of Inventions. As between the Parties, all rights, title and
interest in and to all inventions and other intellectual property made
(a) solely by personnel of DRL or any of its Affiliates in connection with this
Agreement (“DRL IP”) shall be solely owned by DRL; (b) solely by personnel of
XenoPort or any of its Affiliates in connection with this Agreement shall be
solely owned by XenoPort; and (c) jointly by personnel of XenoPort and DRL (or
their respective Affiliates) in connection with this Agreement (“Jointly-Owned
IP”) shall be jointly owned by XenoPort and DRL. DRL hereby grants to XenoPort a
non-exclusive, worldwide, irrevocable, fully paid-up license, with the right to
sublicense, under any Improvement Patents to make, have made, use, sell, offer
for sale, import, practice and otherwise exploit such Improvements, subject to
the exclusive rights granted to DRL under this Agreement with respect to the
Compound and Products in the Territory. As used herein, “Improvement Patents”
means any Patent and any patent rights in inventions made by or under authority
of DRL in connection with the research, development and/or commercialization of
any Compound and/or Product that pertains to the Compound and/or Product and/or
compositions, use, formulations, manufacture, packaging and/or testing of the
Compound and/or Product, including Patents and patent rights within the DRL IP
and DRL’s interest in any Jointly-Owned IP (“Improvements”).

10.2 Prosecution and Maintenance of XenoPort Patents.

(a) XenoPort Patent Rights. XenoPort shall, in its sole discretion and expense,
control all Prosecution and Maintenance of Patents included in the XenoPort
Patents [ * ], XenoPort shall [ * ]. For the purposes of this Section 10.2,
“Prosecution and Maintenance” (including variations such as “Prosecute and
Maintain”) shall mean, with respect to a Patent, the preparing, filing,
prosecuting and maintenance of such Patent, as well as re-examinations, reissues
and requests for Patent term extensions and the like with respect to such
Patent, together with the conduct of interferences, the defense of oppositions
and other similar proceedings with respect to a Patent.

(b) DRL Patents and Jointly-Owned Patents. DRL shall, in its sole discretion and
expense, control all Prosecution and Maintenance of all Patents included within
DRL IP, including Improvement Patents. Prosecution and Maintenance of any Patent
included within Jointly-Owned IP, and [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

(c) Cooperation. Each Party shall cooperate with the other Party in connection
with its Prosecution and Maintenance activities undertaken as set forth this
Section 10.2, including: (i) making available in a timely manner any documents
or information as the other Party reasonably requests to facilitate Prosecution
and Maintenance of the XenoPort Patents, Patents included within DRL IP, and
Patents included within Jointly-Owned IP; and (ii) if and as appropriate,
signing (or causing to have signed), at the reasonable request of the other
Party, all documents relating to the Prosecution and Maintenance of the XenoPort
Patents and, during the Term, Patents included within DRL IP, and Patents
included within Jointly-Owned IP. Each Party shall [ * ] provide to the other
Party all information reasonably requested with regard to its Prosecution and
Maintenance activities pursuant to this Section 10.2. Each Party shall hold all
information disclosed to it under this Section as Confidential Information.

10.3 Enforcement.

(a) Notice. Subject to the provisions of this Section 10.3, in the event that
DRL [ * ] that any XenoPort Patents in the Territory are infringed by a Third
Party, or any of the XenoPort Patents are subject to a declaratory judgment
action in the Territory arising from such infringement, in each case with
respect to the manufacture, sale or use of a product containing a Compound (an
“Infringing Product”), DRL shall [ * ] notify XenoPort. XenoPort shall have the
initial right (but not the obligation), [ * ] to enforce the XenoPort Patents
with respect to such infringement or defend any declaratory judgment action with
respect thereto in the Territory (for purposes of this Section 10.3, an
“Enforcement Action”). DRL shall, [ * ] have the right to join in as a party
plaintiff [ * ] and, in any event, at all times shall give reasonable assistance
to XenoPort with respect to such Enforcement Action. [ * ] XenoPort shall keep
DRL reasonably informed of the progress of any such Enforcement Action. [ *
]XenoPort agrees not to settle any Enforcement Action, or make any admissions or
assert any position in such Enforcement Action, [ * ] with respect to the
Compound and Products in the Territory, [ * ].

(b) Initiating Enforcement Actions. In the event that, [ * ] XenoPort fails to
initiate an Enforcement Action to enforce the XenoPort Patents against [ * ]
infringement by a Third Party in the Territory, which infringement consists of
the manufacture, sale or use of an Infringing Product in the Field in the
Territory, [ * ], DRL may initiate an Enforcement Action against such
infringement [ * ]; provided however that if the Infringing Product is the
subject of a paragraph IV certification under the Hatch Waxman statute,
21 U.S.C. §355(j)(2)(A)(vii)(IV) or any successor provision thereto (“Paragraph
IV Certification”), XenoPort shall [ * ] initiate such Enforcement Action;
provided further that if any applicable XenoPort Patent contains claims directed
to subject matter other than the Compound or Product, or a method of use or
manufacture of the Compound or a Product, DRL shall [ * ]. [ * ] XenoPort shall
cooperate in such Enforcement Action [ * ]. DRL shall keep XenoPort [ * ]
informed of the progress of any such Enforcement Action. XenoPort shall, [ * ]
have the right to join in as a party plaintiff and to give [ * ] assistance to
such Enforcement Action. DRL agrees not to settle any Enforcement Action, or
make any admissions or assert any

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

position in such Enforcement Action, in a manner that would materially adversely
affect the validity, enforceability or scope of any XenoPort Patents or any
Patents controlled by XenoPort relating to the Compound or Product (or any
method of use or manufacture of any of the foregoing) outside the Territory [ *
].

(c) Recovery. DRL and XenoPort shall [ * ] associated with any litigation
against infringers undertaken pursuant to Section 10.3(b) above or settlement
thereof [ * ].

(d) Cooperation. The Parties shall keep one another informed of the status of
their respective activities regarding any litigation or settlement thereof
concerning any Enforcement Actions described in this Section 10.3 controlled by
such Party and shall assist one another and cooperate in any such litigation at
the other’s reasonable request (including joining as a party plaintiff to the
extent necessary and requested by the other Party).

10.4 Third Party Infringement Claims. If the manufacture or use of the Compound
or the manufacture, use or sale of a Product in the Territory pursuant to this
Agreement results in a claim, suit or proceeding alleging patent infringement
against XenoPort or DRL (or their respective Affiliates or licensees)
(collectively, “Infringement Actions”), such Party shall [ * ] notify the other
Party hereto in writing. The Party subject to such Infringement Action shall
have the right to direct and control the defense thereof; provided, however,
that the other Party may participate in the defense and/or settlement thereof [
* ]. In any event, the Party that is subject to the Infringement Action agrees
to keep the other Party hereto [ * ] informed of all material developments in
connection with any such Infringement Action. The Party who is subject to the
Infringement Action agrees not to settle such Infringement Action, or make any
admissions or assert any position in such Infringement Action, in a manner that
would adversely affect the other Party’s rights with respect to the Compound or
a Product in such other Party’s territory (i.e., in the case of DRL, the
Territory, and in the case of XenoPort, the ROW Territory) or the manufacture or
use of the Compound or manufacture, use or sale of any Product in such other
Party’s respective territory, [ * ]. To the extent an Infringement Action is
initiated during the Term, [ * ].

10.5 XenoPort IP Acquired after the Execution Date. If, after the Execution
Date, XenoPort acquires from a Third Party subject matter within the XenoPort
Patents, and/or XenoPort Know-How, as applicable, (“Third Party IP”) that is
subject to royalty or other payment obligations to such Third Party, then the
following shall apply. The licenses granted under Section 2.1 above with respect
to such Third Party IP shall be subject [ * ] the XenoPort Patents, and/or
XenoPort Know-How, as applicable, hereunder.

10.6 Patent Marking. DRL agrees to mark appropriately, and ensure that its
Affiliates appropriately mark, all patented Product that it sells or distributes
pursuant to this Agreement in accordance with the applicable patent statutes or
regulations in the Territory to enable recovery of all damages or remedies
available with respect to infringement of XenoPort Patents or any other Patents
controlled by DRL relating to the Compound or Product.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

10.7 Regulatory Data Protection.

(a) To the extent required or permitted by Applicable Law, the Parties will use
Diligent Efforts to promptly, accurately and completely list, with the
applicable Regulatory Authorities during the Term all applicable XenoPort
Patents, and/or any Patents that are Controlled by DRL or its Affiliates, for
any Product and that the Parties intend, or have begun, to commercialize in the
Territory and that have become the subject of an NDA submitted to FDA, such
listings to include all Orange Book listings required under the Hatch-Waxman Act
(regardless of which Party is the sponsor of record of the NDA at such time).

(b) In connection with such listings, the Parties will meet to evaluate and
identify all applicable Patents that are Controlled by each Party. DRL [ * ] the
listing of all applicable Patents for any Product Controlled by DRL, and
XenoPort [ * ] listing of any XenoPort Patent.

10.8 Product Trademarks. DRL shall not use, nor authorize the use of, the
Product Trademarks except in the Territory, and agrees not to file or register
the Product Trademarks, or any trademarks confusingly similar to the Product
Trademarks, in any jurisdiction within the ROW Territory. DRL shall own, and
shall be entitled to register, all Product Trademarks in the Territory in
connection with packaging, marketing, promoting, distributing and selling
Product(s), including all goodwill accruing from the use of such Product
Trademarks in the Territory. XenoPort shall not knowingly take any action that
would materially adversely affect the value of the Product Trademarks in the
Territory.

ARTICLE XI

TERM, TERMINATION AND CONDITIONS TO OBLIGATIONS

11.1 Term. This Agreement shall commence on the Execution Date, and unless
terminated earlier as provided in this Article 11, shall continue in full force
and effect on a Product-by-Product basis until DRL has no remaining payment
obligations to XenoPort with respect to such Product (the “Term”). Upon
expiration (but not an earlier termination) of this Agreement, DRL shall [ * ]
such Product in the Territory.

11.2 Breach. Either Party to this Agreement may terminate this Agreement in the
event the other Party shall have materially breached or defaulted in the
performance of any of its obligations hereunder, and such default shall have
continued for [ * ] after written notice thereof was provided to the breaching
Party by the non-breaching Party; provided, however, that if such breach is
capable of being cured but cannot be cured within such [ * ] period and the
breaching Party initiates actions to cure such breach within such [ * ] period
and thereafter diligently pursues such actions, then upon written notice by the
non-breaching Party to the non-breaching Party describing actions being taken to
cure the applicable breach, the breaching Party shall have an additional period,
but in no event longer than [ * ], to cure such breach. Any such termination
shall become effective at the end of the applicable period unless the breaching
Party has cured any such breach or default prior to the expiration of the
applicable period.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

11.3 Termination For Convenience. DRL may terminate this Agreement in its
entirety for any reason: (a) upon sixty (60) days’ prior written notice to
XenoPort prior to the First Commercial Sale; and (b) upon one hundred eighty
(180) days’ prior written notice to XenoPort following the First Commercial
Sale.

11.4 Termination for Patent Challenge. XenoPort shall have the right to
terminate this Agreement upon notice to DRL in the event that DRL, or any
Affiliate or sublicensee of DRL, or any Third Party assigned or designated by
DRL or any of its Affiliates, [ * ] in connection with a challenge to the
validity, enforceability, scope, inventorship or ownership of any of the
XenoPort Patents, or any other Patents controlled by XenoPort in the ROW
Territory relating to the Compound or a Product, in any court or tribunal or
before the United States Patent and Trademark Office or, any other patent office
or in any arbitration proceeding, including in connection with an opposition
proceeding, re-examination, or other post-grant proceeding, unless such
challenge is withdrawn [ * ].

11.5 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by either Party are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code or any analogous
provisions in any other country or jurisdiction, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that the Parties, as licensees of such rights under this
Agreement, shall retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code or any analogous provisions in any other country
or jurisdiction. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code or any analogous provisions in any other country or
jurisdiction, the Party that is not a Party to such proceeding shall be entitled
to a complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, which,
if not already in the non-subject Party’s possession, shall be promptly made
available to it (a) upon any such commencement of a bankruptcy proceeding upon
the non-subject Party’s written request therefor, unless the Party subject to
such proceeding elects to continue to perform all of its obligations under this
Agreement, or (b) if not made available under clause (a) above when required,
following the rejection of this Agreement by or on behalf of the Party subject
to such proceeding upon written request therefor by the non-subject Party.

11.6 Conditions to Obligations of DRL and XenoPort. As provided in Section 16.1
below, the rights and obligations of each of DRL and XenoPort pursuant to
Articles 2 through 8 (excluding Section 8.1(a), 8.1(d) and 8.1(e)) and Article
10 shall not take effect until the HSR Clearance Date

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

and shall further be subject to the fulfillment by each Party, or waiver by the
other Party, on or prior to the Effective Date, of the following conditions:

(a) The representations and warranties of each Party contained in Article 13 of
this Agreement shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality) or in all material respects
(in the case of any representation or warranty not qualified by materiality) as
of the Effective Date with the same effect as though made at and as of such date
(except those representations and warranties that address matters only as of a
specified date, which shall be true and correct in all respects as of that
specified date).

(b) Each Party will have received from the other Party a certificate, signed by
a duly authorized officer of such other Party, certifying that the condition set
forth in Section 11.6(a) has been satisfied.

ARTICLE XII

EFFECT OF TERMINATION

12.1 Accrued Obligations. The expiration or termination of this Agreement for
any reason shall not release either Party from any liability that, at the time
of such expiration or termination, has already accrued to the other Party or
that is attributable to a period prior to such expiration or termination, nor
will any termination of this Agreement preclude either Party from pursuing all
rights and remedies it may have under this Agreement, or at law or in equity,
with respect to breach of this Agreement.

12.2 Rights on Termination. This Section 12.2 shall apply upon any termination
of DRL’s rights under this Agreement in its entirety, excluding only termination
of this Agreement pursuant to Section 11.2 for XenoPort’s breach.

(a) Wind-down Period.

(i) Development. In the event there are any on-going clinical trials of Product
for the Territory and/or any on-going formulation studies (e.g. stability
studies) of Product for the Territory, to the extent so requested by XenoPort,
DRL agrees to either promptly transition such clinical trials and/or formulation
studies to XenoPort (or its designee), or continue to conduct such clinical
trials and/or formulation studies, at DRL’s own expense, and otherwise in
accordance with the terms and conditions of this Agreement in effect prior to
its termination.

(ii) Commercialization. To avoid a disruption in the supply of Product to
patients in the Territory if this Agreement expires or is terminated after the
First Commercial Sale of Product in the Territory, DRL and its Affiliates shall
continue to distribute all Products for which Marketing Approval has been
obtained in the Territory in accordance with the terms and conditions of this
Agreement, [ * ]. Notwithstanding any other provision of this Agreement, [ * ]
XenoPort shall have the right to engage one or more other distributor(s) and/or
licensee(s) of the Compound and/or Products in all or part of the Territory. Any
Product sold or disposed by DRL and its

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Affiliates in the Territory [ * ] shall be subject to the applicable payment
obligations under Articles 6 and 7 above. [ * ] expiration or termination of
this Agreement (or if applicable and at XenoPort’s election, [ * ]), DRL shall
notify XenoPort of any quantity of the Compound and/or Product remaining in
DRL’s inventory and, [ * ] DRL shall transfer to XenoPort (or its designee) all
right, title and interest in and to any such quantities of the Compound and/or
Product [ * ].

(b) Assignment of Regulatory Filings and Marketing Approvals. At XenoPort’s [ *
], DRL shall, at its expense, assign or cause to be assigned to XenoPort or its
designee [ * ] all regulatory filings and registrations (including INDs, NDAs
and Marketing Approvals) for the Compound and/or any Product in the Territory,
including any such regulatory filings and registrations made or owned by its
Affiliates. In each case, unless otherwise required by any Applicable Law or
requested by XenoPort, the foregoing assignment (or availability) shall [ * ]
such expiration or termination of this Agreement. In addition, DRL shall, [ * ]
provide to XenoPort (in electronic form, to the extent the same exists in
electronic form) a copy of all Data and DRL Know-How pertaining to the Compound
and/or Product (including all development plans, life cycle management plans,
medical education materials and/or commercialization plans), to the extent not
previously provided to XenoPort, and XenoPort shall have the right to use (and
authorize the use of), and to disclose, all such Data and other DRL Know-How
following expiration or termination of this Agreement.

(c) Supply. DRL shall [ * ] transition to XenoPort, upon XenoPort’s request, any
arrangements with any contractor from which DRL had arranged to obtain a supply
of the Compound or Product for use or sale in the Territory. In any event, DRL
shall continue to provide to (or procure for) XenoPort Compound and/or Products
[ * ]. The [ * ] continued supply of Compound and/or Products to XenoPort
pursuant to the transition supply terms of this Section 12.2(c) shall [ * ].
Without limiting the foregoing provisions of this Section 12.2(c), DRL shall, [
* ] provide to XenoPort [ * ] all DRL Know-How pertaining to the manufacture of
the Compound and Products to the extent not previously provided to XenoPort
during the Term or pursuant to Section 12.2(b), and XenoPort shall have the
right to use (and authorize the use of) and to disclose all such DRL Know-How in
connection with the manufacture of the Compound and Products following
expiration or termination of this Agreement. Further, [ * ] DRL shall [ * ] to
XenoPort (and/or its designated contract manufacturer(s)) DRL’s (or its relevant
Third Party contract manufacturer’s) personnel with expertise in manufacturing
any Compound and/or Products [ * ] to allow XenoPort (and/or its designated
contract manufacturer(s)) to implement the manufacture of such Compound and/or
Products at their facilities [ * ].

(d) Transition. DRL shall [ * ] XenoPort and/or its designee to effect a smooth
and orderly transition in the development, sale and on-going marketing,
promotion and commercialization of the Compound and Product in the Territory.
Without limiting the foregoing, DRL shall conduct [ * ] activities to be
conducted under Section 12.2. In addition, DRL shall refer all inquiries
received by DRL [ * ] regarding the Compound or Products to XenoPort or its
designee. Further, DRL shall [ * ] its Affiliates shall transition all Compound
and Products back to XenoPort in the manner set forth in this Section 12.2 as if
such Affiliate were named herein.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

(e) Licenses; Assignment. DRL hereby grants to XenoPort an exclusive, worldwide,
royalty-free license, with the right to grant and authorize sublicenses, under
any DRL Know-How, and/or any Patents owned or Controlled by DRL or its
Affiliates [ * ] in connection with, the development, manufacture and/or
commercialization of the Compound and/or Product for the purposes of making,
having made, using, developing, importing, selling, distributing, marketing,
promoting and otherwise commercializing the Compound, product containing
Compound and/or Product in or outside the Territory. Upon the effective date of
a termination, DRL agrees to assign and does hereby assign to XenoPort, DRL’s
right, title, and interest in and to the Product Trademarks in the Territory,
and all goodwill accruing from the use of such Product Trademarks, and DRL shall
cease all use of the Product Trademarks.

(f) Return of Materials. Except for any Product in DRL’s inventory that is
transferred to XenoPort as set forth in Section 12.2(a)(ii), [ * ] DRL shall, [
* ] destroy all tangible items comprising, bearing or containing any Data
provided by XenoPort and/or any Product Trademarks, including any samples,
literature, sales and promotional aids relating to the Compound and/or Products
(“Product Materials”) and Confidential Information of XenoPort, that is in DRL’s
possession, and provide written certification of such destruction, or prepare
such tangible items of Product Materials and Confidential Information for
shipment to XenoPort, as XenoPort may direct [ * ].

12.3 Termination by DRL under Section 11.2. If this Agreement is terminated by
DRL in accordance with Section 11.2 by reason of XenoPort’s material uncured
breach, then the only provisions of this Agreement that will survive such
termination are [ * ]

(a) [ * ].

12.4 Survival. Upon the expiration or termination of this Agreement, all rights
and obligations of the Parties under this Agreement shall terminate except as
expressly provided in Sections 12.1, 12.2 and 12.3 above and those rights and
obligations of the Parties under the following Articles and Sections: [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

ARTICLE XIII

REPRESENTATIONS, WARRANTIES AND COVENANTS

13.1 General Representations. Each Party hereby represents and warrants to the
other Party as of the Execution Date as follows:

(a) Duly Organized. Such Party is a corporation duly organized, validly existing
and is in good standing under the laws of the jurisdiction of its incorporation,
is qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification and failure to have such would prevent
such Party from performing its obligations under this Agreement.

(b) Due Execution; Binding Agreement. This Agreement is a legal and valid
obligation binding upon such Party and enforceable in accordance with its terms.
The execution, delivery and performance of this Agreement by such Party have
been duly authorized by all necessary corporate action and do not and will not:
(i) require any consent or approval of its stockholders; (ii) to such Party’s
knowledge, violate any law, rule, regulation, order, writ, judgment, decree,
determination or award of any court, governmental body or administrative or
other agency having jurisdiction over such Party; nor (iii) conflict with, or
constitute a default under, any agreement, instrument or understanding, oral or
written, to which such Party is a party or by which it is bound.

(c) Debarment. Such Party has not been debarred and is not subject to debarment
and neither it nor any of its Affiliates have knowingly used, nor will knowingly
use in any material capacity, in connection with the activities directed to the
development, manufacturing or commercialization of the Compound or Product for
the Territory, any person or entity who has been debarred pursuant to
Section 306 of the FDCA, or who is subject of a conviction described in such
Section 306. Further, during the term of this Agreement, such Party agrees to
inform the other Party in writing promptly if it or any person or entity who is
performing activities directed to the development, manufacturing or
commercialization of the Compound or Product for the Territory hereunder is
debarred or is the subject of a conviction described in such Section 306, or if
any action, suit, claim, investigation or legal administrative proceeding is
pending or, to such Party’s knowledge, is threatened, relating to the debarment
of such Party, its Affiliates or any person or entity used in any material
capacity by such Party or its Affiliates in connection with the activities
directed to the development, manufacturing or commercialization of the Compound
or Product for the Territory.

(d) False Statements. Neither such Party, nor any officer, employee or agent of
such Party, has made, or, during the term of this Agreement, will make an untrue
statement of a material fact to the FDA with respect to the Compound or Product
(whether in any submission to such Regulatory Authority or otherwise), or has
knowingly failed or will knowingly fail to disclose a material fact required to
be disclosed to the FDA with respect to the Compound or Product.

(e) Anti-Bribery; Anti-Corruption. To the extent applicable, each Party has
complied, and will comply, in all material respects with all Applicable Laws
pertaining to bribery, corruption and prohibited business practices of and has
not, and will not, engage in any actions in relation to transactions that are in
violation of such Applicable Laws, including, to the extent applicable,
Prevention of Corruption Act, 1988, Foreign Corrupt Practices Act, 1977 and UK
Bribery Act 2010.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

13.2 Representations, Warranties and Covenants of XenoPort. XenoPort represents,
warrants and covenants to DRL that, as of the Execution Date:

(a) it Controls the XenoPort IP, and it has the full right and authority to
grant the rights and licenses as provided herein;

(b) it has not previously granted, nor will it grant during the Term, any right,
license or interest in or to the XenoPort IP, or any portion thereof, that is in
conflict with the rights or licenses granted to DRL under this Agreement;

(c) to its knowledge, there are no Patents Controlled by XenoPort in the
Territory not included in the XenoPort Patents that claim composition of matter
(including, product by process), method of manufacture or use in the Field of
the Compound or Product;

(d) to its knowledge, the research, development, manufacture, sale, offer for
sale, import or export of the Compound or the Non-Equivalent Product described
in clause (a) of Section 1.26, in each case, as they exist as of the Execution
Date, does not infringe a claim of a Patent nor misappropriate any other
intellectual property rights of any Third Party;

(e) to its knowledge, none of the XenoPort Patents are invalid or unenforceable,
all fees required to be paid to applicable governmental patent offices in the
Territory as of the Execution Date in order to prosecute or maintain such
XenoPort Patents have been paid on or before the due date for payment, and all
such XenoPort Patents have been filed and maintained in a manner consistent with
XenoPort’s standard practice in the Territory;

(f) there are no actual, pending, or, to its knowledge, alleged or threatened
actions, suits, claims, interference or governmental investigations in the
Territory involving the Compound, the Product, or the XenoPort IP, by or against
XenoPort, or any of its Affiliates. In particular, to its best knowledge, there
is no pending or threatened product liability action nor intellectual property
right litigation in the Territory in relation to the Compound;

(g) except for any filings that may be made by XenoPort with the FTC and DOJ
pursuant to the Hart-Scott-Rodino Act and subject to satisfaction of the HSR
Conditions as described in Article 16, all necessary consents, approvals and
authorizations of all Regulatory Authorities, other governmental authorities and
other persons or entities required to be obtained by XenoPort in order to enter
into this Agreement have been obtained; and

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

(h) to its knowledge, there is no actual, pending, alleged or threatened
infringement or misappropriation by a Third Party in the Territory of any of the
XenoPort Patents or the XenoPort Know-How.

13.3 Representations and Warranties of DRL. DRL represents and warrants to
XenoPort that, as of the Execution Date:

(a) it has the full right and authority to grant the rights granted herein;

(b) all necessary consents, approvals and authorizations of all Regulatory
Authorities, other governmental authorities and other persons or entities
required to be obtained by DRL in order to enter into this Agreement have been
obtained; and

(c) DRL does not have any knowledge that any of XenoPort’s representations and
warranties set forth in Sections 13.1 and 13.2 above are inaccurate.

13.4 Notice Obligations Between Execution Date and Effective Date. Each Party
shall [ * ] notify the other Party if any representation or warranty made by it
in this Article 13 becoming untrue or inaccurate in any material respect during
the period commencing on the Execution Date and ending on the Effective Date;
provided, however, that the delivery of any notice pursuant to this Section 13.4
shall not in and of itself be deemed to limit or modify such receiving Party’s
payment or other obligations under this Agreement. For the avoidance of doubt,
if the Effective Date occurs, the delivery of a notice by XenoPort to DRL
pursuant to this Section 13.4 shall not, and shall not be deemed to, modify
DRL’s obligations to pay the entire amounts specified in Section 6.1 and
Section 6.2 above (with respect to Section 6.2, provided that DRL issues an
Existing Inventory Acceptance Notice pursuant to Section 8.1(a) above).

13.5 DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND
EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OR VALIDITY
OF ANY PATENTS ISSUED OR PENDING.

ARTICLE XIV

INDEMNIFICATION

14.1 Indemnification of XenoPort. DRL shall indemnify and hold harmless each of
XenoPort, its Affiliates and licensees and their respective directors, officers
and employees and the successors and assigns of any of the foregoing (the
“XenoPort Indemnitees”), from and against any and all liabilities, damages,
penalties, fines, costs, expenses (including reasonable attorneys’ fees and
other expenses of litigation) (“Liabilities”) from any claims, actions, suits or
proceedings brought by

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

a Third Party (a “Third Party Claim”) incurred by any XenoPort Indemnitee,
arising from, or occurring as a result of: (a) the developing, making, having
made, use, marketing, distribution, import, export and/or sale of the Compound
and/or Products by or under the authority of DRL on or after the Effective Date,
including, without limitation, any Third Party Claim alleging product liability,
manufacturing, packaging or labeling defect, failure to warn, or any similar
action relating to the formulation (to the extent such formulation of a Product
was developed after the Effective Date), manufacture, use or safety of those
Products sold or provided by or under authority of DRL (a “Product Liability
Claim”) (b) the storage of the Existing Inventory by any XenoPort CMO on or
after the Delivery Date and/or any activities or services performed on or after
the Delivery Date by a XenoPort CMO relating to such Existing Inventory, or
(c) any material breach of any representations, warranties or covenants by DRL
in Section 13 above; except to the extent such Third Party Claims fall within
the scope of XenoPort’s indemnification obligations set forth in Section 14.2
below.

14.2 Indemnification of DRL. XenoPort shall indemnify and hold harmless each of
DRL, and its Affiliates and their respective directors, officers and employees
and the successors and assigns of any of the foregoing (the “DRL Indemnitees”),
from and against any and all Liabilities from any Third Party Claims incurred by
any DRL Indemnitee, arising from, or occurring as a result of: (a) the
developing, making, having made, use, marketing, distribution, import, export
and/or sale of any Compound and/or Product by XenoPort or its Product
licensee(s) (other than DRL or any Person under DRL’s authority), including,
without limitation, any Third Party Claim alleging product liability,
manufacturing, packaging or labeling defect, failure to warn, or any similar
action relating to the formulation (to the extent such formulation was developed
before the Effective Date), manufacture, use or safety of those Products sold or
provided by or under authority of XenoPort or its Product licensee(s), (b) the
storage of the Existing Inventory by any XenoPort CMO on or before the Delivery
Date and/or any activities or services performed on or before the Delivery Date
by a XenoPort CMO relating to such Existing Inventory, or (c) any material
breach of any representations, warranties or covenants by XenoPort in Article 13
above.

14.3 Procedure. Except with respect to Third Party infringement claims subject
to Section 10.3 above, a Party that intends to claim indemnification under
Article 14 (the “Indemnitee”) shall promptly notify the other Party (the
“Indemnitor”) in writing of any Third Party Claim, in respect of which the
Indemnitee intends to claim such indemnification, and the Indemnitor shall have
sole control of the defense and/or settlement thereof. The indemnity arrangement
in Article 14 shall not apply to amounts paid in settlement of any action with
respect to a Third Party Claim, if such settlement is effected without the
consent of the Indemnitor, which consent shall not be withheld or delayed
unreasonably. The failure to deliver written notice to the Indemnitor within a
reasonable time after the commencement of any action with respect to a Third
Party Claim, if prejudicial to its ability to defend such action, shall relieve
such Indemnitor of any liability to the Indemnitee under Article 14, but the
omission to so deliver written notice to the Indemnitor shall not relieve the
Indemnitor of any liability that it may have to any Indemnitee otherwise than
under Article 14. The Indemnitee under Article 14 shall cooperate fully with the
Indemnitor and its legal representatives in the investigation of any action with
respect to a Third Party Claim covered by this indemnification.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

14.4 Insurance. Each Party shall secure and maintain in effect during the term
of this agreement, and [ * ] insurance policy(ies) underwritten by a reputable
insurance company and having [ * ] for exposures related to pharmaceutical
products (including the Compound and Products) and their development,
manufacture and/or commercialization. Such policies shall include coverage for [
* ]. Upon request by a Party, certificates of insurance evidencing the coverage
required above shall be provided by the other Party to the requesting Party.

14.5 LIMITATION OF LIABILITY. EXCEPT WITH RESPECT TO (A) EACH PARTY’S
INDEMNIFICATION OBLIGATIONS UNDER SECTION 14.1 OR SECTION 14.2, (B) EITHER
PARTY’S BREACH OF ITS OBLIGATIONS UNDER SECTION 2.3, OR (C) EITHER PARTY’S
BREACH OF ITS OBLIGATIONS UNDER SECTION 2.5, AS APPLICABLE, IN NO EVENT SHALL
EITHER PARTY OR ANY OF ITS AFFILIATES BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES,
INCLUDING LOSS OF PROFITS THAT ARE CONSEQUENTIAL DAMAGES, WHETHER IN CONTRACT,
WARRANTY, TORT, NEGLIGENCE, WILLFUL MISCONDUCT, STRICT LIABILITY OR OTHERWISE,
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREIN OR ANY BREACH HEREOF.

ARTICLE XV

DISPUTE RESOLUTION

15.1 Senior Executives. In the event of any dispute between the Parties arising
out of or in connection with this Agreement, either Party may, by written notice
to the other, have such dispute referred to the Senior Executives of the Parties
for attempted resolution by good faith negotiations [ * ] and, in such event,
each Party shall cause its representative to meet and be available to attempt to
resolve such issue. Notwithstanding the foregoing, neither Party shall be
obligated to negotiate [ * ]. If the Parties should resolve such dispute or
claim, a memorandum setting forth their agreement will be prepared and signed by
both Parties if requested by either Party.

15.2 Jurisdiction. Any dispute, controversy or claim with respect to the breach,
interpretation, performance or enforcement of this Agreement not resolved
pursuant to Section 15.1 shall be subject to the exclusive jurisdiction of the
state and federal courts in New York City, New York. Each Party hereby
(a) submits, and irrevocably consents, to the exclusive jurisdiction and venue
of such courts for the resolution of such disputes and (b) agrees that process
shall be served upon such Party in the manner set forth in Section 17.7, and
that service in such manner shall constitute valid and sufficient service of
process. Each Party hereby waives the defense of any inconvenient forum for the
maintenance of any action or proceeding in such jurisdiction for such

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

purpose and covenants not to assert or plead any objection that such Party might
otherwise have to such jurisdiction, venue, and process. Each Party hereby
agrees not to commence any legal proceedings relating to or arising out of this
Agreement or the transactions contemplated hereby in any jurisdiction or courts
other than as provided in this Section 15.2. Notwithstanding the foregoing, a
Party will be entitled to seek enforcement of a judgment entered pursuant to
this Section 15.2 in any court having competent jurisdiction thereof where
enforcement is deemed necessary.

15.3 Interim Relief. Notwithstanding anything in this Article 15 to the
contrary, DRL and XenoPort shall each have the right to apply to any court of
competent jurisdiction for a temporary restraining order, preliminary injunction
or other similar interim or conservatory relief, as necessary to protect the
right or property of such Party.

ARTICLE XVI

HART-SCOTT-RODINO

16.1 Hart-Scott-Rodino Act Compliance. Notwithstanding anything to the contrary
in this Agreement, this Agreement shall be binding upon the Parties as of the
Execution Date; however, the provisions of Articles 2 through 8 (excluding
Section 8.1(a), 8.1(d) and 8.1(e)) and Article 10 shall not take effect until
the HSR Clearance Date. As used herein, the “HSR Clearance Date” shall mean such
time as: (a) the Parties shall have complied with all applicable requirements of
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended the
(“Hart-Scott-Rodino Act”); (b) the waiting period under the Hart-Scott-Rodino
Act shall have expired or been early terminated; (c) no judicial or
administrative proceeding opposing consummation of all or any part of this
Agreement shall be pending; (d) no injunction (whether temporary, preliminary or
permanent) prohibiting consummation of the transactions contemplated by this
Agreement or any material portion hereof shall be in effect; and (e) no
requirements or conditions shall have been formally requested or imposed by the
DOJ or FTC in connection therewith that are not reasonably and mutually
satisfactory to the Parties (collectively, the “HSR Conditions”). In the event
that the HSR Conditions are not met [ * ], then either Party may terminate this
Agreement upon notice, in which case, notwithstanding any provisions that are
stated to survive under Section 13.3 above, all provisions of this Agreement
shall terminate and be of no force or effect whatsoever, except only that any
liability of either Party for failing to comply this Article 16 shall survive.

16.2 HSR Filing. Both Parties shall promptly file following execution of this
Agreement their respective pre-merger notification and report forms with the
Federal Trade Commission (“FTC”) and the Department of Justice (“DOJ”) pursuant
to the Hart-Scott-Rodino Act, which forms shall specifically request early
termination of the initial Hart-Scott-Rodino Act waiting period. DRL shall pay
the filing fee.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

16.3 Cooperation.

(a) The Parties shall [ * ] obtain [ * ] clearance required under the
Hart-Scott-Rodino Act for the consummation of this Agreement and the
transactions contemplated herein and shall keep each other apprised of the
status of any communications with, and any inquiries or requests for additional
information from, the FTC and the DOJ and shall comply [ * ] with any such
inquiry or request; provided, however, that neither Party shall be required to
consent to the divestiture or other disposition of any of its or its Affiliates’
assets or to consent to any other structural or conduct remedy, and each Party
and its Affiliates shall have no obligation to contest, administratively or in
court, any ruling, order or other action of the FTC or DOJ or any third party
respecting the transactions contemplated by this Agreement.

(b) The Parties hereto commit to instruct their respective counsel to cooperate
with each other and [ * ] facilitate and expedite the identification and
resolution of any such issues and, consequently, the expiration of the
applicable Hart-Scott-Rodino Act waiting period. In the context of this
Section 16.3, [ * ] counsel’s undertaking: (a) to keep each other appropriately
informed of communications received from and submitted to personnel of the
reviewing antitrust authority; and (b) to confer with each other regarding
appropriate contacts with and responses to personnel of the FTC or DOJ.

ARTICLE XVII

GENERAL PROVISIONS

17.1 Force Majeure. If the performance of any part of this Agreement (except for
any payment obligation under this Agreement) by either Party is prevented,
restricted, interfered with or delayed by reason of force majeure (including,
fire, flood, embargo, power shortage or failure, acts of war, insurrection,
riot, terrorism, strike, lockout or other labor disturbance or acts of God), the
Party so affected shall, upon giving written notice to the other Party, be
excused from such performance to the extent of such prevention, restriction,
interference or delay; provided that the affected Party shall use its reasonable
efforts to avoid or remove such causes of non-performance and shall continue
performance with the utmost dispatch whenever such causes are removed.

17.2 Governing Law. This Agreement and all questions regarding its validity or
interpretation, or the breach or performance of this Agreement, shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, without reference to conflict of law principles. The U.N.
Convention on the Sale of Goods shall not apply to this Agreement.

17.3 Waiver of Breach. Except as otherwise expressly provided in this Agreement,
any term of this Agreement may be waived only by a written instrument executed
by a duly authorized representative of the Party waiving compliance. The delay
or failure of either Party at any time to require performance of any provision
of this Agreement shall in no manner affect such Party’s rights at a later time
to enforce the same. No waiver by either Party of any condition or term in any
one or more instances shall be construed as a further or continuing waiver of
such condition or term or of another condition or term.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

17.4 Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in writing signed by a duly authorized
representative of each Party. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by a duly authorized representative of each Party.

17.5 Severability. In the event any payment or other provision of this Agreement
should be held invalid, illegal or unenforceable in any jurisdiction, the
Parties shall negotiate in good faith a valid, legal and enforceable substitute
provision that most nearly reflects the original intent of the Parties and all
other provisions of this Agreement shall remain in full force and effect in such
jurisdiction. Such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of such payment or other provision in
any other jurisdiction. In the event a Party seeks to avoid a payment or other
provision of this Agreement by asserting that such provision is invalid, illegal
or otherwise unenforceable, the other Party shall have the right to terminate
this Agreement upon [ * ] written notice to the asserting Party, unless such
assertion is eliminated and the effect of such assertion cured within such [ * ]
period. Any termination in accordance with the foregoing shall be deemed a
termination pursuant to Section 11.3 if the Party who made the assertion was
DRL, and shall be deemed a termination under Section 11.2 by reason of a breach
by XenoPort, if XenoPort is the Party who made such assertion.

17.6 Entire Agreement. This Agreement (including the Exhibits attached hereto)
constitutes the entire agreement between the Parties relating to its subject
matter and supersedes all prior or contemporaneous agreements, understandings or
representations, either written or oral, between XenoPort and DRL with respect
to such subject matter.

17.7 Notices. Unless otherwise agreed by the Parties or specified in this
Agreement, all notices and other communications between the Parties relating to,
and all written documentation to be prepared and provided under, this Agreement
shall be in the English language: (a) delivered personally; (b) sent by
registered or certified mail (return receipt requested and postage prepaid);
(c) sent by express courier service providing evidence of receipt, postage
pre-paid where applicable; or (d) sent by facsimile (receipt verified and a copy
promptly sent by another permissible method of providing notice described in
paragraphs (b), (c) or (d) above), to the following addresses of the Parties or
such other address for a Party as may be specified by like notice:

 

To XenoPort:

 

XenoPort, Inc.

3410 Central Expressway

Santa Clara, CA 95051

Telephone: (408) 616-7200

Facsimile: (408) 616-7211

Attention: Secretary

  

To DRL:

 

Dr. Reddy’s Laboratories SA

Elisabethenanlage 11

CH - 4051 Basel

Switzerland

T : +41 (0) 61 271 4754

F : +41 (0) 61 271 4755

Attention: [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

With a copy to:

 

Wilson, Sonsini, Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Telephone: (650) 493-9300

Facsimile: (650) 493-6811

Attention: [ * ]

  

With a copy to:

 

Dr. Reddy’s Laboratories SA

Elisabethenanlage 11

CH - 4051 Basel

Switzerland

T : +41 (0) 61 271 4754

F : +41 (0) 61 271 4755

Attention: RGC – Europe

Any notice required or permitted to be given concerning this Agreement shall be
effective [ * ] or [ * ] whichever is earlier.

17.8 Assignment. This Agreement shall not be assignable by either Party to any
Third Party hereto without the written consent of the other Party hereto; except
either Party may assign this Agreement without the other Party’s consent to an
entity that acquires substantially all of the business or assets of the
assigning Party, whether by merger, acquisition or otherwise, provided that the
Party to whom this Agreement is assigned assumes this Agreement in writing or by
operation of law. In addition, either Party shall have the right to assign this
Agreement to an Affiliate upon written notice to the non-assigning Party;
provided that the assigning Party guarantees the performance of this Agreement
by such Affiliate; and further provided that if the non-assigning Party
reasonably believes such assignment could result in material adverse tax
consequences to the non-assigning Party, such assignment shall not be made
without the non-assigning Party’s consent. Subject to the foregoing, this
Agreement shall inure to the benefit of each Party, its successors and permitted
assigns. A Party assigning this Agreement shall provide written notice of any
assignment to the other Party [ * ]. Any assignment of this Agreement in
contravention of this Section 17.8 shall be null and void.

17.9 Effects of XenoPort Change of Control. In the event of a XenoPort Change of
Control, the following provisions of this Section 17.9 shall apply:

(a) XenoPort Intellectual Property. All XenoPort Patents and XenoPort Know-How
Controlled by XenoPort immediately prior to such XenoPort Change of Control
shall continue to be XenoPort Patents and XenoPort Know-How for purposes of this
Agreement.

(b) Existing Acquirer Intellectual Property. Patents, know-how and other
intellectual property and subject matter that were Controlled by the entity
acquiring XenoPort or such entity’s affiliates that were not Affiliates of
XenoPort prior to such XenoPort Change of

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Control (such entity together with such affiliates, collectively, the “Acquirer
Entities”) shall not be included within the XenoPort Patents, XenoPort Know-How,
the Compound or a Product and such Change of Control shall not provide DRL with
a license, rights or access to any such pre-existing Patents, know-how and other
intellectual property and subject matter.

(c) Independent Intellectual Property. Patent rights, know-how and other
intellectual property or subject matter that, following such XenoPort Change of
Control, are developed, made or otherwise acquired or Controlled by the Acquirer
Entities without use of DRL’s Confidential Information, or any of the
then-existing XenoPort Patents or confidential XenoPort Know-How in the
Territory, shall not be included within the XenoPort Patents, XenoPort Know-How,
the Compound or a Product and such Change of Control shall not provide DRL with
a license, rights or access to any such independently developed or acquired
Patents, know-how and other intellectual property and subject matter.

(d) Limitation on Exclusivity Obligations. The Acquirer Entity to which this
Agreement, [ * ].

17.10 No Partnership or Joint Venture. Nothing in this Agreement is intended, or
shall be deemed, to establish a joint venture or partnership between XenoPort
and DRL. Neither Party to this Agreement shall have any express or implied right
or authority to assume or create any obligations on behalf of, or in the name
of, the other Party, or to bind the other Party to any contract, agreement or
undertaking with any Third Party.

17.11 Interpretation. The captions to the several Articles and Sections of this
Agreement are not a part of this Agreement, but are included for convenience of
reference and shall not affect its meaning or interpretation. In this Agreement:
(a) the word “including” shall be deemed to be followed by the phrase “without
limitation” or like expression; (b) the singular shall include the plural and
vice versa; (c) masculine, feminine and neuter pronouns and expressions shall be
interchangeable; (d) the word “will” shall be construed as having the same
meaning and effect as the word “shall”; (e) provision of information, documents
or material to the JSC shall mean provision of such information, documents or
material to each Parties’ representatives to the JSC and, unless timing is
otherwise specified, shall occur reasonably in advance of the next scheduled JSC
meeting; and (f) each reference in this Agreement to the conduct of activities
or exercise of rights “by or under the authority of DRL” shall be deemed to
include and apply to any Affiliates of DRL who may use or practice any of the
intellectual property rights included in the XenoPort Patents and/or XenoPort
Know-How and/or that may otherwise be involved in the activities relating to the
Compound or any Product. Each accounting term used herein that is not
specifically defined herein shall have the meaning given to it under U.S.
Generally Accepted Accounting Principles, or other generally accepted cost
accounting principles in the United States, but only to the extent consistent
with its usage and the other definitions in this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

17.12 Export Laws. Notwithstanding anything to the contrary contained herein,
all obligations of XenoPort and DRL are subject to prior compliance with the
export regulations of the United States or any other relevant country and such
other Applicable Laws in effect in the United States or any other relevant
country as may be applicable, and to obtaining all necessary approvals required
by the applicable agencies of the governments of the United States and any other
relevant countries. XenoPort and DRL shall cooperate with each other and shall
provide assistance to the other as reasonably necessary to obtain any required
approvals.

17.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Signatures to this
Agreement delivered by facsimile or other form of electronic transmission (e.g.,
portable document format (PDF)) will be deemed binding as originals.

[Remainder of page intentionally left blank; signature page follows]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

XENOPORT, INC. BY:  

/s/ William G. Harris

NAME:   William G. Harris TITLE:   Senior Vice President of Finance and Chief
Financial Officer DR. REDDY’S LABORATORIES, S.A. BY:  

/s/ Sameer Natu

NAME:   Sameer Natu TITLE:   Senior Director & Head Finance (Europe) DR. REDDY’S
LABORATORIES, S.A. BY:  

/s/ Vishwas Muthyala

NAME:   Vishwas Muthyala TITLE:   Director & Head

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 1.6

Compound

 

LOGO [g171465g83p65.jpg]

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 1.13

Existing Inventory

Drug Product

 

Material

   Lot/Batch Number   Amount (kg)   Location   DOM

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ] API

API

Description

   Lot#   Amount (kg)   Location   DOM

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

XenoPort CMOs

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 1.22

MMF

 

LOGO [g171465g45e25.jpg]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 1.41

XenoPort Patents

[ * ]

 

Country

   Appl. #   Filing Date   Publ. #   Publ. Date   Patent #   Issue Date   Status

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]     [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]     [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]           [ * ]

[ * ]

   [ * ]   [ * ]           [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]         [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]           [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]     [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]         [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]     [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]       [ * ]   [ * ]   [ * ]

[ * ]

              

Country

   Appl. #   Filing Date   Publ. #   Publ. Date   Patent #   Issue Date   Status

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

              

Country

   Appl. #   Filing Date   Publ. #   Publ. Date   Patent #   Issue Date   Status

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

              

Country

   Appl. #   Filing Date   Publ. #   Publ. Date   Patent #   Issue Date   Status

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

[ * ]

              

Country

   Appl. #   Filing Date   Publ. #   Publ. Date   Patent #   Issue Date   Status

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]           [ * ]

[ * ]

   [ * ]   [ * ]           [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]           [ * ]

[ * ]

              

Country

   Appl. #   Filing Date   Publ. #   Publ. Date   Patent #   Issue Date   Status

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]           [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

              

Country

   Appl. #   Filing Date   Publ. #   Publ. Date   Patent #   Issue Date   Status

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

              

Country

   Appl. #   Filing Date   Publ. #   Publ. Date   Patent #   Issue Date   Status

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]           [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

[ * ]

              

Country

   Appl. #   Filing Date   Publ. #   Publ. Date   Patent #   Issue Date   Status

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

              

Country

   Appl. #   Filing Date   Publ. #   Publ. Date   Patent #   Issue Date   Status

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

              

Country

   Appl. #   Filing Date   Publ. #   Publ. Date   Patent #   Issue Date   Status

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

              

Country

   Appl. #   Filing Date   Publ. #   Publ. Date   Patent #   Issue Date   Status

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

[ * ]

              

Country

   Appl. #   Filing Date   Publ. #   Publ. Date   Patent #   Issue Date   Status

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 2.5(b)

[ * ] Patents

 

Country    Appl. #    Filing Date    Publ. #    Publ. Date    Patent #   
Issue Date    Status

[ * ]

   [ * ]    [ * ]       [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]          [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]          [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]          [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 4.1(a)

Ongoing Carcinogenicity Studies

 

1. [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 8.1(f)

Existing Inventory Specifications

Provided by [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 9.3

Press Release

(See attached.)



--------------------------------------------------------------------------------

LOGO [g171465g05x45.jpg]     LOGO [g171465g39b70.jpg]

For Immediate Release

Dr. Reddy’s Laboratories and XenoPort Enter Into a

U.S. Licensing Agreement for XP23829

Dr. Reddy’s Laboratories Plans to Develop XP23829 in

Psoriasis and Multiple Sclerosis

Hyderabad, India, and Santa Clara, CA — March 28, 2016 — Dr. Reddy’s
Laboratories (BSE: 500124, NSE: DRREDDY, NYSE: RDY) and XenoPort, Inc. (NASDAQ:
XNPT) announced today that they have entered into a license agreement pursuant
to which Dr. Reddy’s Laboratories will be granted exclusive U.S. rights for the
development and commercialization of XenoPort’s clinical-stage oral new chemical
entity, XP23829. Dr. Reddy’s Laboratories plans to develop XP23829 as a
potential treatment for moderate-to-severe chronic plaque psoriasis and
relapsing forms of multiple sclerosis (MS).

Under the terms of the agreement, Dr. Reddy’s Laboratories will receive
exclusive U.S. rights to develop and commercialize XP23829 for all indications.
In exchange for these rights, XenoPort will receive a $47.5 million up-front
payment and an additional $2.5 million for transfer of certain clinical trial
materials to Dr. Reddy’s Laboratories. XenoPort will also be eligible to receive
up to $190 million upon the achievement by Dr. Reddy’s Laboratories of certain
regulatory milestones, which could be achieved over a period of several years.
In addition, XenoPort will be eligible to receive up to $250 million upon the
achievement of commercial milestones, and up to mid-teens royalty payments based
on potential net sales of XP23829 in the United States.

Dr. Mark Jackson, M.D., clinical professor of medicine, Dermatology, University
of Louisville, stated, “Based on today’s available treatments, physicians need
additional oral medications that are both safe and effective for patients with
psoriasis. Fumaric acid esters possess a unique anti-inflammatory mechanism of
action and have been used to treat psoriasis in Germany for over 20 years.
XP23829, a novel fumaric acid ester, has the potential to be a meaningful
treatment option for patients with moderate-to-severe psoriasis.”

“We see this compound complementing our internal development and focus to bring
novel and relevant solutions to our providers,” said Raghav Chari, executive
vice president, Proprietary Products Group, Dr. Reddy’s Laboratories. Further,
XP23829 could enable Promius Pharma, a wholly owned marketing arm of Dr. Reddy’s
that is focused on dermatology and neurology, to address the needs of a
substantial portion of the 1.5 million moderate-to-severe psoriasis patients in
the United States.”

“We are very pleased to announce this agreement with Dr. Reddy’s Laboratories,”
said Vincent J. Angotti, chief executive officer, XenoPort, Inc. “As one of our
key objectives for 2016, we were interested in finding a strong partner that
would recognize the opportunity of this innovative therapy that we believe will
make a significant difference in the lives of psoriasis and MS patients. We are
now fully focused on our HORIZANT® (gabapentin enacarbil) Extended-Release
Tablets commercialization effort.”



--------------------------------------------------------------------------------

The agreement is subject to review by the U.S. Government under the
Hart-Scott-Rodino (HSR) Antitrust Improvements Act, as amended, and will become
effective only after clearing HSR review.

About XP23829

XP23829 is an investigational drug discovered by XenoPort. It is a novel, oral
fumaric acid ester compound that is a prodrug of monomethyl fumarate (MMF).
Fumaric acid ester compounds have shown immuno-modulatory and neuroprotective
effects in cell-based systems and preclinical models of disease. TECFIDERA,
which is approved for relapsing forms of MS in the United States and
relapsing-remitting MS in the European Union and FUMADERM, which is approved in
Germany for psoriasis, are based on another MMF prodrug known as dimethyl
fumarate (DMF). XP23829 is protected by a U.S. composition-of-matter patent that
currently has an expiration date of 2029.

In September 2015, XenoPort announced results of a Phase 2 clinical trial of
XP23829 as a potential treatment for moderate-to-severe chronic plaque-type
psoriasis.

About Psoriasis

Psoriasis is a chronic, systemic, inflammatory disease that manifests in the
skin and/or joints. It typically manifests as thick scaling red plaques, with
variable morphology and distribution, resulting from an unusually high rate of
skin cell growth. There is no cure for psoriasis, and treatment often requires
complex medical intervention. The main cause of psoriasis is uncertain, but it
is thought to be caused by autoimmunity, genetic predisposition and
environmental factors.

Psoriasis is the most prevalent autoimmune disease in the United States with as
many as 7.5 million Americans suffering from the condition. It is estimated that
approximately 1.5 million adults in the United States are considered to have
moderate-to-severe psoriasis and between 150,000 and 260,000 new cases of
psoriasis are diagnosed each year.

About MS

MS is a chronic and progressive neurodegenerative disease in which the body’s
immune system attacks the myelin protein that wraps around nerve fibers. The
disease typically strikes between the ages of 20 to 40 years, and because it is
progressive in nature, disability accumulates over time and can lead to
permanent impairment of mobility, cognition and the ability for self-care.

Although the exact prevalence is not known, it is estimated that approximately
250,000 to 350,000 people in the United States have been diagnosed with MS and
that approximately one million people worldwide suffer from MS.



--------------------------------------------------------------------------------

About Dr. Reddy’s

Dr. Reddy’s Laboratories Ltd. (BSE: 500124, NSE: DRREDDY, NYSE: RDY) is an
integrated pharmaceutical company, committed to providing affordable and
innovative medicines for healthier lives. Through its three businesses -
Pharmaceutical Services & Active Ingredients, Global Generics and Proprietary
Products – Dr. Reddy’s offers a portfolio of products and services including
APIs, custom pharmaceutical services, generics, biosimilars and differentiated
formulations. Its major therapeutic areas of focus are dermatology,
gastro-intestinal, cardiovascular, diabetology, neurology, oncology, pain
management and anti-infectives. Dr. Reddy’s operates in markets across the
globe. Our major markets include – USA, Russia & CIS, Venezuela and India. For
more information, log on to: www.drreddys.com.

About XenoPort

XenoPort, Inc. is a biopharmaceutical company focused on commercializing
HORIZANT in the United States. XenoPort has entered into a clinical trial
agreement with the National Institute on Alcohol Abuse and Alcoholism (NIAAA)
under which the NIAAA has initiated a clinical trial evaluating HORIZANT as a
potential treatment for patients with alcohol use disorder. REGNITE® (gabapentin
enacarbil) Extended-Release Tablets is being marketed in Japan by Astellas
Pharma Inc. XenoPort has granted exclusive world-wide rights for the development
and commercialization of its clinical-stage oral product candidate, arbaclofen
placarbil, to Indivior PLC for all indications. It has granted exclusive U.S.
rights for the development and commercialization of its clinical-stage oral
product candidate, XP23829, to Dr. Reddy’s Laboratories. XenoPort’s other
clinical-stage product candidate, XP21279, is a prodrug of levodopa that is a
potential treatment for patients with idiopathic Parkinson’s disease.

To learn more about XenoPort, please visit the website at www.XenoPort.com.

Dr. Reddy’s Disclaimer

This press release may include statements of future expectations and other
forward-looking statements that are based on the management’s current views and
assumptions and involve known or unknown risks and uncertainties that could
cause actual results, performance or events to differ materially from those
expressed or implied in such statements. In addition to statements which are
forward-looking by reason of context, the words “believe,” “could,” “intend,”
“plans,” “potential,” “will” and similar expressions identify forward-looking
statements. Actual results, performance or events may differ materially from
those in such statements due to without limitation, (i) general economic
conditions such as performance of financial markets, credit defaults , currency
exchange rates , interest rates , persistency levels and frequency / severity of
insured loss events (ii) mortality and morbidity levels and trends,
(iii) changing levels of competition and general competitive factors,
(iv) changes in laws and regulations and in the policies of central banks and/or
governments, (v) the impact of acquisitions or reorganization, including related
integration issues.



--------------------------------------------------------------------------------

XenoPort Forward-Looking Statements

This press release contains “forward-looking” statements, including, without
limitation, all statements related to the anticipated effectiveness of
XenoPort’s license agreement with Dr. Reddy’s Laboratories; Dr. Reddy’s
Laboratories’ future clinical development program for XP23829; the therapeutic
and commercial potential of XP23829; and XenoPort’s receipt of potential future
regulatory and commercial milestone payments, as well as potential royalty
payments, and the timing thereof. Any statements contained in this press release
that are not statements of historical fact may be deemed to be forward-looking
statements. Words such as “believe,” “could,” “intend,” “plans,” “potential,”
“will” and similar expressions are intended to identify forward-looking
statements. These forward-looking statements are based upon XenoPort’s current
expectations. Forward-looking statements involve risks and uncertainties.
XenoPort’s actual results and the timing of events could differ materially from
those anticipated in such forward-looking statements as a result of these risks
and uncertainties, which include, without limitation:[risks related to the
ability of the parties to obtain clearance under the Hart-Scott-Rodino Antitrust
Improvements Act, as amended; the difficulty and uncertainty of pharmaceutical
product development and the uncertain results and timing of clinical trials and
other studies, including the risk that success in preclinical testing and early
clinical trials does not ensure that later clinical trials will be successful;
the uncertainty of the FDA approval process and other regulatory requirements;
the uncertain therapeutic and commercial value of XP23829; XenoPort’s dependence
on collaborative partners, including the risks that if Dr. Reddy’s Laboratories
were to breach or terminate the license agreement or otherwise fail to
successfully develop and commercialize XP23829 thereunder and in a timely
manner, XenoPort would not obtain the anticipated financial and other benefits
of the license agreement and the clinical development or commercialization of
XP23829 could be delayed or terminated; as well as risks related to future
opportunities and plans, including the uncertainty of future financial and
operating results. These and other risk factors are discussed under the heading
“Risk Factors” in XenoPort’s Securities and Exchange Commission filings and
reports, including in its Quarterly Report on Form 10-K for the year ended
December 31, 2015, filed with the Securities and Exchange Commission on
February 26, 2016. XenoPort expressly disclaims any obligation or undertaking to
release publicly any updates or revisions to any forward-looking statements
contained herein to reflect any change in the company’s expectations with regard
thereto or any change in events, conditions or circumstances on which any such
statements are based.

 

Dr. Reddy’s Laboratories    IR Contact    Media Contact Kedar Upadhye    Calvin
Printer Phone: +91-40-6683 4297    Phone: +91.40.4900 2121 Email:
kedaru@drredys.com    Email: calvinprinter@drreddys.com XenoPort IR and Media
Contact    Jackie Cossmon    Phone: 408-616-7220    Email: ir@XenoPort.com   